Exhibit 10.2

 

 

TERM LOAN AGREEMENT

dated as of

April 4, 2014

between

TANDEM DIABETES CARE, INC.

as Borrower,

The SUBSIDIARY GUARANTORS from Time to Time Party Hereto,

and

The LENDERS from Time to Time Party Hereto,

U.S. $30,000,000

 

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1 DEFINITIONS      1   

1.01

  Certain Defined Terms      1   

1.02

 

Accounting Terms and Principles

     20   

1.03

 

Interpretation

     20   

1.04

 

Changes to GAAP

     20    SECTION 2 THE COMMITMENT      21   

2.01

 

Commitments

     21   

2.02

 

Borrowing Procedures

     21   

2.03

 

Fees

     21   

2.04

 

Notes

     21   

2.05

 

Use of Proceeds

     21   

2.06

 

Defaulting Lenders

     22   

2.07

 

Substitution of Lenders

     23    SECTION 3 PAYMENTS OF PRINCIPAL AND INTEREST      24   

3.01

 

Repayment

     24   

3.02

 

Interest

     24   

3.03

 

Prepayments

     25    SECTION 4 PAYMENTS, ETC      26   

4.01

 

Payments

     26   

4.02

 

Computations

     27   

4.03

 

Notices

     27   

4.04

 

Set-Off

     27    SECTION 5 YIELD PROTECTION, ETC      27   

5.01

 

Additional Costs

     27   

5.02

 

Reserved

     29   

5.03

 

Illegality

     29   

5.04

 

Reserved

     29   

5.05

 

Taxes

     29    SECTION 6 CONDITIONS PRECEDENT      32   

6.01

 

Conditions to Initial Borrowing

     32   

6.02

 

Conditions to Each Borrowing

     34   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page   SECTION 7 REPRESENTATIONS AND WARRANTIES      35   

7.01

 

Power and Authority

     35   

7.02

 

Authorization; Enforceability

     35   

7.03

 

Governmental and Other Approvals; No Conflicts

     35   

7.04

 

Financial Statements; Material Adverse Change

     36   

7.05

 

Properties

     36   

7.06

 

No Actions or Proceedings

     40   

7.07

 

Compliance with Laws and Agreements

     40   

7.08

 

Taxes

     40   

7.09

 

Full Disclosure

     40   

7.10

 

Regulation

     40   

7.11

 

Solvency

     41   

7.12

 

Subsidiaries

     41   

7.13

 

Indebtedness and Liens

     41   

7.14

 

Material Agreements

     41   

7.15

 

Restrictive Agreements

     41   

7.16

 

Real Property

     41   

7.17

 

Pension Matters

     42   

7.18

 

Collateral; Security Interest

     42   

7.19

 

Regulatory Approvals

     42   

7.20

 

Small Business Concern

     42   

7.21

 

Update of Schedules

     43    SECTION 8 AFFIRMATIVE COVENANTS      43   

8.01

 

Financial Statements and Other Information

     43   

8.02

 

Notices of Material Events

     45   

8.03

 

Existence; Conduct of Business

     46   

8.04

 

Payment of Obligations

     47   

8.05

 

Insurance

     47   

8.06

 

Books and Records; Inspection Rights

     47   

8.07

 

Compliance with Laws and Other Obligations

     48   

8.08

 

Maintenance of Properties, Etc

     48   

8.09

 

Licenses

     49   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page  

8.10

 

Action under Environmental Laws

     49   

8.11

 

Use of Proceeds

     49   

8.12

 

Certain Obligations Respecting Subsidiaries; Further Assurances

     49   

8.13

 

Termination of Non-Permitted Liens

     51   

8.14

 

Intellectual Property

     51   

8.15

 

Post-Closing Items

     52   

8.16

 

Small Business Documentation

     52    SECTION 9 NEGATIVE COVENANTS      52   

9.01

 

Indebtedness

     52   

9.02

 

Liens

     54   

9.03

 

Fundamental Changes and Acquisitions

     55   

9.04

 

Lines of Business

     56   

9.05

 

Investments

     56   

9.06

 

Restricted Payments

     57   

9.07

 

Payments of Indebtedness

     57   

9.08

 

Change in Fiscal Year

     57   

9.09

 

Sales of Assets, Etc

     58   

9.10

 

Transactions with Affiliates

     59   

9.11

 

Restrictive Agreements

     59   

9.12

 

Amendments to Material Agreements

     60   

9.13

 

Preservation of Borrower Lease; Operating Leases

     60   

9.14

 

Sales and Leasebacks

     61   

9.15

 

Hazardous Material

     61   

9.16

 

Accounting Changes

     61   

9.17

 

Compliance with ERISA

     61    SECTION 10 FINANCIAL COVENANTS      61   

10.01

 

Minimum Revenue

     61   

10.02

 

Cure Right

     62   

10.03

 

Minimum Cash

     62   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page   SECTION 11 EVENTS OF DEFAULT      62   

11.01

 

Events of Default

     62   

11.02

 

Remedies

     65    SECTION 12 MISCELLANEOUS      66   

12.01

 

No Waiver

     66   

12.02

 

Notices

     66   

12.03

 

Expenses, Indemnification, Etc

     66   

12.04

 

Amendments, Etc

     67   

12.05

 

Successors and Assigns

     68   

12.06

 

Survival

     70   

12.07

 

Captions

     70   

12.08

 

Counterparts

     70   

12.09

 

Governing Law

     70   

12.10

 

Jurisdiction, Service of Process and Venue

     70   

12.11

 

Waiver of Jury Trial

     71   

12.12

 

Waiver of Immunity

     71   

12.13

 

Entire Agreement

     71   

12.14

 

Severability

     71   

12.15

 

No Fiduciary Relationship

     72   

12.16

 

Confidentiality

     72   

12.17

 

USA PATRIOT Act

     72   

12.18

 

Maximum Rate of Interest

     72   

12.19

 

Real Property Security Waivers

     72    SECTION 13 GUARANTEE      74   

13.01

 

The Guarantee

     74   

13.02

 

Obligations Unconditional

     74   

13.03

 

Reinstatement

     75   

13.04

 

Subrogation

     75   

13.05

 

Remedies

     75   

13.06

 

Instrument for the Payment of Money

     75   

13.07

 

Continuing Guarantee

     75   

13.08

 

Rights of Contribution

     75   

13.09

 

General Limitation on Guarantee Obligations

     76   

13.10

 

Additional Waivers

     77   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS Schedule 1    -    Commitments Schedule 7.03    -   
Governmental and Other Approvals Schedule 7.05(b)    -    Certain Intellectual
Property Schedule 7.05(c)    -    Material Intellectual Property Schedule 7.06
   -    Certain Litigation Schedule 7.08    -    Taxes Schedule 7.12    -   
Information Regarding Subsidiaries Schedule 7.13(b)-1    -    Existing
Indebtedness of Borrower and its Subsidiaries Schedule 7.13(b)-2    -    Liens
Granted by the Obligors Schedule 7.14    -    Material Agreements of Each
Obligor Schedule 7.15    -    Permitted Restrictive Agreements Schedule 7.16   
-    Real Property Owned or Leased by Borrower and Subsidiaries Schedule 7.17   
-    Pension Matters Schedule 8.15(a)    -    Jurisdictions for Foreign
Intellectual Property Filings Schedule 9.05    -    Existing Investments
Schedule 9.10    -    Transactions with Affiliates Schedule 9.14    -   
Permitted Sales and Leasebacks Exhibit A    -    Form of Guarantee Assumption
Agreement Exhibit B    -    Form of Notice of Borrowing Exhibit C-1    -    Form
of Term Loan Note Exhibit C-2    -    Form of PIK Loan Note Exhibit D    -   
Form of U.S. Tax Compliance Certificate Exhibit E    -    Form of Compliance
Certificate

 

-v-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT, dated as of April 4, 2014 (this “Agreement”), among TANDEM
DIABETES CARE, INC., a Delaware corporation (“Borrower”), the SUBSIDIARY
GUARANTORS from time to time party hereto and the Lenders from time to time
party hereto.

RECITALS

The Borrower and certain of the Lenders have entered into that certain Term Loan
Agreement, dated as of December 24, 2012 (the “Existing Term Loan Agreement”),
pursuant to which such Lenders have extended certain term loans in the principal
amount of $30,000,000 to the Borrower on January 14, 2013.

At the request of the Borrower, on the date hereof, the Borrower and the lenders
under the Existing Term Loan Agreement shall amend and restate the Existing Term
Loan Agreement. All references in this Agreement to the “Existing Term Loan
Agreement” hereafter shall mean the Existing Term Loan Agreement, as amended and
restated on the date hereof (except where the context otherwise requires).

The Borrower has also requested that the Lenders hereto extend credit in the
form of a new tranche of term loans to the Borrower in an aggregate principal
amount of up to $30,000,000, and such Lenders are prepared to make such loans on
and subject to the terms and conditions hereof.

Accordingly, the parties agree as follows:

SECTION 1

DEFINITIONS

1.01 Certain Defined Terms. As used herein, the following terms have the
following respective meanings:

“Accounting Change Notice” has the meaning set forth in Section 1.04(a).

“Act” has the meaning set forth in Section 12.17.

“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase of assets, or similar transaction having
the same effect as any of the foregoing, (a) acquires any business or all or
substantially all of the assets of any Person engaged in any business,
(b) acquires control of securities of a Person engaged in a business
representing more than 50% of the ordinary voting power for the election of
directors or other governing body if the business affairs of such Person are
managed by a board of directors or other governing body, or (c) acquires control
of more than 50% of the ownership interest in any Person engaged in any business
that is not managed by a board of directors or other governing body.

“Affected Lender” has the meaning set forth in Section 2.07(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common

 

1



--------------------------------------------------------------------------------

Control with the Person specified.

“Agreement” has the meaning set forth in the introduction hereto.

“Asset Sale” is defined in Section 9.09.

“Asset Sale Net Proceeds” means the aggregate amount of the cash proceeds
received from any Asset Sale, net of any bona fide costs incurred in connection
with such Asset Sale, plus, with respect to any non-cash proceeds of an Asset
Sale, the fair market value of such non cash proceeds as determined by the
Majority Lenders, acting reasonably.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee of such Lender.

“Bankruptcy Code” means Title II of the United States Code entitled
“Bankruptcy.”

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Obligor or Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.

“Borrower” has the meaning set forth in the introduction hereto.

“Borrower Facility” means the premises located at 11025, 11035, 11045, 11065 and
11075 Roselle Street, San Diego, CA 92121, which are leased by Borrower pursuant
to the Borrower Leases.

“Borrower Landlord” means ARE-11025/11075 Roselle Street, LLC.

“Borrower Lease” means (a) the Lease Agreement dated March 7, 2012, by and
between Borrower and ARE-11025/11075 Roselle Street, LLC, as amended by (i) the
First Amendment to the Lease Agreement dated April 24, 2012, by and between
Borrower and ARE-11025/11075 Roselle Street, LLC, (ii) the Second Amendment to
the Lease Agreement dated July 31, 2012, by and between Borrower and
ARE-11025/11075 Roselle Street, LLC, and (iii) the Third Amendment to the Lease
Agreement dated November 5, 2013, by and between Borrower and ARE-11025/11075
Roselle Street, LLC; and (b) the Lease Agreement dated November 5, 2013, by and
between Borrower and ARE-11025/11075 Roselle Street, LLC.

“Borrower Party” has the meaning set forth in Section 12.03(b).

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments (including without limitation
a borrowing of a PIK Loan).

“Borrowing Date” means the date of each Borrowing.

“Borrowing Notice Date” means, a date that is at least twenty (20) Business Days
prior to the Borrowing Date of such Borrowing.

 

2



--------------------------------------------------------------------------------

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

“Capital Royalty Intercreditor Agreement” means that certain intercreditor
agreement, dated as of the date hereof, between the lenders under the Existing
Term Loan Agreement and the Lenders hereto.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
jointly or otherwise in concert, of capital stock representing more than 30% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, (b) during any period of twelve (12) consecutive
calendar months, the occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower, nor (ii) appointed by
directors so nominated, or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group of Persons acting jointly or otherwise in
concert; in each case whether as a result of a tender or exchange offer, open
market purchases, privately negotiated purchases or otherwise; provided,
however, that no Change of Control shall be deemed to occur as the result of any
of the foregoing occurrences if after such occurrence, the Existing Shareholder
Group collectively owns, directly or indirectly, beneficially or of record,
capital stock representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of Borrower.

“Claims” includes claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, informations (brought by a public prosecutor without grand jury
indictment) or other similar processes, assessments or reassessments.

“Closing Date” means the date as of which the Lenders notify the Borrower that
the conditions precedent set forth in Section 6.01 have been satisfied or
waived, and the first Borrowing under this Agreement occurs.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means the collateral provided for in the Security Documents.

“Collateral Access Agreement” means a collateral access agreement with respect
to Borrower Facility executed by Borrower Landlord in form and substance
satisfactory to Majority Lenders.

 

3



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to the Borrower in accordance with the terms and conditions of
this Agreement, which commitment is in the amount set forth opposite such
Lender’s name on Schedule 1 under the caption “Commitment”, as such Schedule may
be amended from time to time (subject to any transfer of Commitments from PIOP
to another Lender in accordance with Section 8.16 if Borrower is not a “Small
Business” within the meaning of the SBIC Act, and the regulations promulgated
thereunder on the Closing Date). The aggregate Commitments on the date hereof
equal $30,000,000. For purposes of clarification, the amount of any PIK Loans
shall not reduce the amount of the available Commitment.

“Commitment Period” means the period from and including the Closing Date and
through and including March 31, 2015.

“Commodity Account” is defined in the Security Agreement.

“Compliance Certificate” has the meaning given to such term in Section 8.01(d).

“Contracts” means contracts, licenses, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements under which a Person has, or will have, any
liability or contingent liability (in each case, whether written or oral,
express or implied).

“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Control Agent” is defined in the Security Agreement.

“Copyright” is defined in the Security Agreement.

“CRPC” means Capital Royalty Partners II (Cayman) L.P.

“CRPPF” means Capital Royalty Partners II – Parallel Fund “A” L.P., a Delaware
limited partnership.

“Cure Amount” has the meaning set forth in Section 10.02(b).

“Cure Right” has the meaning set forth in Section 10.02(a).

“Default” means any Event of Default and any event that, upon the giving of
notice, the lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.06, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, (b) has notified the Borrower or any Lender that it does not
intend to comply with its funding obligations or has

 

4



--------------------------------------------------------------------------------

made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, or
(c) has, or has a direct or indirect parent company that has, (i) become the
subject of an Insolvency Proceeding, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

“Deposit Account” is defined in the Security Agreement.

“Dollars” and “$” means lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any State of the United States
or the District of Columbia.

“Eligible Transferee” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act) that is principally in the business of managing
investments or holding assets for investment purposes; provided that “Eligible
Transferee” shall not include any Person that is principally in the business of
managing investments or holding assets for investment purposes that has a board
participation right in a company that produces, markets or sells, or develops a
program to market or sell, a marketed or Phase III product in competition with
the Borrower.

“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.

“Equity Cure Right” has the meaning set forth in Section 10.02(a)(i).

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.

“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

 

5



--------------------------------------------------------------------------------

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

“ERISA Event” means (i) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (ii) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Title
IV Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (iii) a withdrawal by any Obligor or any
ERISA Affiliate thereof from a Title IV Plan or the termination of any Title IV
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (iv) the
withdrawal of any Obligor or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Obligor or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (v) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Title IV Plan or Multiemployer Plan; (vi) the imposition of liability on any
Obligor or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
failure by any Obligor or any ERISA Affiliate thereof to make any required
contribution to a Plan, or the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Title IV Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430 of the Code with respect to any
Title IV Plan or the failure to make any required contribution to a
Multiemployer Plan; (viii) the determination that any Title IV Plan is
considered an at-risk plan or a plan in endangered to critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (ix) an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan;
(x) the imposition of any liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or any ERISA Affiliate thereof; (xi) an application for a funding waiver
under Section 303 of ERISA or an extension of any amortization period pursuant
to Section 412 of the Code with respect to any Title IV Plan; (xii) the
occurrence of a non-exempt prohibited transaction under Sections 406 or 407 of
ERISA for which any Obligor or any Subsidiary thereof may be directly or
indirectly liable; (xiii) a violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary or disqualified person for which any Obligor or any
ERISA Affiliate thereof may be directly or indirectly liable; (xiv) the
occurrence of an act or omission which could give rise to the imposition on any
Obligor or any ERISA Affiliate thereof of fines, penalties, taxes or related
charges under Chapter 43 of the Code or

 

6



--------------------------------------------------------------------------------

under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (xv) the assertion of a
material claim (other than routine claims for benefits) against any Plan or the
assets thereof, or against any Obligor or any Subsidiary thereof in connection
with any such plan; (xvi) receipt from the IRS of notice of the failure of any
Qualified Plan to qualify under Section 401(a) of the Code, or the failure of
any trust forming part of any Qualified Plan to fail to qualify for exemption
from taxation under Section 501(a) of the Code; (xvii) the imposition of any
lien (or the fulfillment of the conditions for the imposition of any lien) on
any of the rights, properties or assets of any Obligor or any ERISA Affiliate
thereof, in either case pursuant to Title I or IV, including Section 302(f) or
303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code; or (xviii) the
establishment or amendment by any Obligor or any Subsidiary thereof of any
“welfare plan”, as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that would increase the liability
of any Obligor.

“Event of Default” has the meaning set forth in Section 11.01.

“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into another currency (the “Post-Exchange
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (Central time) on such date. In the event that such rate does not
appear on the Reuters screen, the “Exchange Rate” with respect to exchanging
such Pre-Exchange Currency into such Post-Exchange Currency shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Borrower and the Majority Lenders or, in the
absence of such agreement, such Exchange Rate shall instead be determined by the
Majority Lenders by any reasonable method as they deem applicable to determine
such rate, and such determination shall be conclusive absent manifest error.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax, (b) Other Connection Taxes, (c) U.S. federal
withholding Taxes that are imposed on amounts payable to a Lender to the extent
that the obligation to withhold amounts existed on the date that such Lender
became a “Lender” under this Agreement, except in each case to the extent such
Lender is a direct or indirect assignee of any other Lender that was entitled,
at the time the assignment of such other Lender became effective, to receive
additional amounts under Section 5.05, (d) any Taxes imposed in connection with
FATCA, (e) any Medicare Taxes, and (f) Taxes attributable to such Recipient’s
failure to comply with Section 5.05(e).

“Existing Shareholder Group” means the group of investors who, on the date
hereof, collectively own, directly or indirectly, beneficially or of record,
capital stock representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of Borrower, consisting
of Domain Ventures, Texas Pacific Group, Delphi Ventures, HLM Venture Partners,
and Kearny Venture Partners.

“Existing Term Loan Agreement” has the meaning set forth in the recitals hereto.

 

7



--------------------------------------------------------------------------------

“Existing Term Loan Lenders” means the “Lenders” as defined in the Existing Term
Loan Agreement.

“Existing Term Loan Obligations” means the “Obligations” as defined in the
Existing Term Loan Agreement.

“Expense Cap” has the meaning set forth in the Fee Letter.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Internal Revenue Code.

“Fee Letter” means that fee letter agreement dated as of the date hereof between
Borrower and the Lenders party thereto.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means a Subsidiary of Borrower that is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
financial statements described in Section 7.04(a).

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including without limitation regulatory authorities, governmental
departments, agencies, commissions, bureaus, officials, ministers, courts,
bodies, boards, tribunals and dispute settlement panels, and other law-, rule-
or regulation-making organizations or entities of any State, territory, county,
city or other political subdivision of the United States.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such

 

8



--------------------------------------------------------------------------------

Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A by an entity that, pursuant to
Section 8.12(a), is required to become a “Subsidiary Guarantor” hereunder in
favor of the Lenders.

“Guaranteed Obligations” has the meaning set forth in Section 13.01.

“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or obligations of such Person with respect to
deposits or advances of any kind by third parties, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty
(j) obligations under any Hedging Agreement currency swaps, forwards, futures or
derivatives transactions, and (k) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Party” has the meaning set forth in Section 12.03(b).

 

9



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in clause (a), Other Taxes.

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (ii) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

“Intellectual Property” means all Patents, Trademarks, Copyright, and Technical
Information, whether registered or not, domestic and foreign. Intellectual
Property shall include all:

a) applications or registrations relating to such Intellectual Property;

b) rights and privileges arising under applicable Laws with respect to such
Intellectual Property;

c) rights to sue for past, present or future infringements of such Intellectual
Property; and

d) rights of the same or similar effect or nature in any jurisdiction
corresponding to such Intellectual Property throughout the world.

“Interest-Only Period” means the period from and including the Closing Date and
through and including the sixteenth (16th) Payment Date.

“Interest Period” means, with respect to each Borrowing, (i) initially, the
period commencing on and including the Borrowing Date thereof and ending on and
including the next Payment Date, and, (ii) thereafter, each period beginning on
and including the day following the immediately preceding Interest Period and
ending on and including the next succeeding Payment Date; provided that the term
“Interest Period” shall include any period selected by the Majority Lenders from
time to time in accordance with the definition of “Post-Default Rate”.

“Invention” means any novel, inventive and useful art, apparatus, method,
process, machine (including article or device), manufacture or composition of
matter, or any novel, inventive and useful improvement in any art, method,
process, machine (including article or device), manufacture or composition of
matter.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities are not owned
by the Person entering into such sale); (b) the making of any deposit with, or
advance, loan or other extension of credit to, any other Person (including the
purchase of property from another Person subject to an understanding or
agreement, contingent or otherwise,

 

10



--------------------------------------------------------------------------------

to resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days arising in connection
with the sale of inventory or supplies by such Person in the ordinary course of
business; (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person; or (d) the entering into of any Hedging Agreement.

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

“Knowledge” means the actual knowledge of any Responsible Officer of any Person
or, so long as he is employed by the Borrower or its Subsidiaries, and the
actual knowledge of Robert Anacone, so long as he is an executive officer of the
Borrower.

“Landlord Consent” means each landlord consent with respect to the Borrower
Facility duly executed and delivered by the Borrower in connection with this
Agreement in form and substance satisfactory to Majority Lenders.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

“Lenders” means Capital Royalty Partners II L.P., CRPPF, PIOP and CRPC, together
with their successors and each assignee of a Lender pursuant to Section 12.05(b)
and “Lender” means any one of them.

“Lien” means any mortgage, lien, pledge, charge or other security interest, or
any lease, title retention agreement, mortgage, restriction, easement,
right-of-way, option or adverse claim (of ownership or possession) or other
encumbrance of any kind or character whatsoever or any preferential arrangement
that has the practical effect of creating a security interest.

“Liquidity” means the balance of unencumbered (other than by Liens securing the
Obligations and the Existing Term Loan Obligations) cash and Permitted Cash
Equivalent Investments (which for greater certainty shall not include any
undrawn credit lines), in each case, to the extent held in an account over which
the Lenders have a first priority perfected security interest.

“Loan” means (i) each loan advanced by a Lender pursuant to Section 2.01 and
(ii) each PIK Loan deemed to have been advanced by a Lender pursuant to
Section 3.02(d). For purposes of clarification, any calculation of the aggregate
outstanding principal amount of Loans on any date of determination shall include
both the aggregate principal amount of loans advanced pursuant to Section 2.01
and not yet repaid, and all PIK Loans deemed to have been advanced and not yet
repaid, on or prior to such date of determination.

 

11



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, the Fee Letter, any subordination agreement or any intercreditor
agreement entered into by Lenders with any other creditors of Obligors,
including the Capital Royalty Intercreditor Agreement, and any other present or
future document, instrument, agreement or certificate executed by Obligors for
the benefit of Lenders in connection with this Agreement or any of the other
Loan Documents, all as amended, restated, or otherwise modified.

“Loss” means judgments, debts, liabilities, expenses, costs, damages or losses,
contingent or otherwise, whether liquidated or unliquidated, matured or
unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any Claim or any proceeding relating to any Claim.

“Majority Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Commitments (or, if such Commitments are terminated, the
outstanding principal amount of the Loans) then in effect, ignoring, in such
calculation, the Commitments of and outstanding Loans owing to any Defaulting
Lender.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X.

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (i) the business, condition (financial or otherwise),
operations, performance, Property or prospects of Borrower and its Subsidiaries
taken as a whole, (ii) the ability of any Obligor to perform its obligations
under the Loan Documents, or (iii) the legality, validity, binding effect or
enforceability of the Loan Documents or the rights and remedies of the Lenders
under any of the Loan Documents.

“Material Agreements” means (a) that certain Amended and Restated Development
and Commercialization Agreement, dated January 4, 2013 by and between Borrower
and DexCom, Inc., (b) that certain Research, Development and Commercialization
Agreement, dated January 2, 2013, by and between Borrower and JDRF, and (c) the
agreements required to be filed with the SEC as material contracts under
Item 601(b)(10) of Regulation S-K of the Securities Act of 1933, as amended,
excluding compensation arrangements. “Material Agreement” means any one such
agreement.

“Material Indebtedness” means, at any time, any Indebtedness of any Obligor the
outstanding principal amount of which, individually or in the aggregate, exceeds
$500,000 (or the Equivalent Amount in other currencies).

“Material Intellectual Property” means, the Obligor Intellectual Property
described in Schedule 7.05(c) and any other Obligor Intellectual Property after
the date hereof the loss of which could reasonably be expected to have a
Material Adverse Effect.

“Maturity Date” means the earlier to occur of (i) the twenty-fourth
(24th) Payment Date following the Closing Date, and (ii) the date on which the
Loans are accelerated pursuant to Section 11.02.

 

12



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning set forth in Section 12.18.

“Medicare Tax” means Section 1411 of the Code, as of the date of this Agreement
(or any amended or successor version), and any regulations or official
interpretations thereof.

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

“Non-Consenting Lender” has the meaning set forth in Section 2.07(a).

“Non-Disclosure Agreement” has the meaning set forth in Section 12.16.

“Note” means a promissory note executed and delivered by the Borrower to the
Lenders in accordance with Section 2.04 or 3.02(d).

“Notice of Borrowing” has the meaning given to such term in Section 2.02.

“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Lender, any other indemnitee hereunder or any participant,
arising out of, under, or in connection with, any Loan Document, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including, without duplication, (i) if
such Obligor is the Borrower, all Loans, (ii) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (iii) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Obligor under any Loan Document.

“Obligor Intellectual Property” means Intellectual Property owned by or licensed
to any of the Obligors.

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors and
their respective successors and permitted assigns.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security

 

13



--------------------------------------------------------------------------------

interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.05(g)).

“Participant” has the meaning set forth in Section 12.05(e).

“Patents” is defined in the Security Agreement.

“Payment Date” means each March 31, June 30, September 30, December 31 and the
Maturity Date, commencing on the first Payment Date to occur following the first
Borrowing Date; provided that, if any such date shall occur on a day that is not
a Business Day, the applicable Payment Date shall be the next preceding Business
Day.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition by the Borrower or any of its
wholly-owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided that:

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable Laws and in conformity with
all applicable Governmental Approvals;

(c) in the case of the acquisition of all of the Equity Interests of such
Person, all of the Equity Interests (except for any such securities in the
nature of directors’ qualifying shares required pursuant to applicable Law)
acquired, or otherwise issued by such Person or any newly formed Subsidiary of
the Borrower in connection with such acquisition, shall be owned 100% by the
Borrower, a Subsidiary Guarantor or any other Subsidiary, and the Borrower shall
have taken, or caused to be taken, as of the date such Person becomes a
Subsidiary of the Borrower, each of the actions set forth in Section 8.12, if
applicable;

(d) the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Sections 10.01 and 10.03 on a pro forma basis after
giving effect to such acquisition; and

(e) such Person (in the case of an acquisition of Equity Interests) or assets
(in the case of an acquisition of assets or a division) (i) shall be engaged or
used, as the case may be, in substantially the same business or lines of
business in which the Borrower and/or its Subsidiaries are engaged or (ii) shall
have a similar customer base as the Borrower and/or its Subsidiaries.

“Permitted Cash Equivalent Investments” means (i) marketable direct obligations
issued

 

14



--------------------------------------------------------------------------------

or unconditionally guaranteed by the United States, including obligations issued
by a United States government sponsored enterprise, or any agency or any State
thereof, or any political subdivision or municipality of any such State,
provided such obligations that are long-term have a credit rating from
Standard & Poor’s Ratings Group or Fitch Rating of at least AA or from Moody’s
Investors Service, Inc. of at least Aa, and such municipal obligations that only
have a short-term rating have a credit rating from Moody’s Investors Service,
Inc. of at least MIG1 or from Standard & Poor’s Ratings Group of at least SP-1
having maturities of not more than two (2) years from the date of acquisition;
(ii) commercial paper maturing no more than one (1) year after its creation and,
at the time of acquisition, having a rating from either Standard & Poor’s
Ratings Group of at least A-1 or Moody’s Investors Service, Inc. of at least
P-1; (iii) certificates of deposit (including Eurodollar certificates of
deposit), time deposits, overnight bank deposits or bankers’ acceptances
maturing within one (1) year from the date of acquisition thereof issued by any
bank insured by the Federal Deposit Insurance Corporation or Federal Savings and
Loan Insurance Corporation having at the date of acquisition thereof combined
capital and surplus of not less than $500,000,000 and, at the time of
acquisition, having a rating from either Standard & Poor’s Ratings Group of at
least A-1 or Moody’s Investors Service, Inc. of at least P-1; (iv) Investments
in money market funds registered according to SEC Rule 2a-7 of the Investment
Company Act of 1940, as amended, and that maintain a net asset value of $1.00
per share and maintain a minimum of $1,000,000,000 in assets; and (v) corporate
bonds, including Eurodollar issues of United States domestic corporations, and
U.S. dollar denominated issues of foreign corporations, provided such
obligations have a credit rating from Standard & Poor’s Ratings Group or Fitch
Rating of at least AA or from Moody’s Investors Service, Inc. of at least Aa.

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

“Permitted Liens” has the meaning set forth in Section 9.02.

“Permitted Priority Debt” means Indebtedness of the Borrower, in an amount not
to exceed at any time 80% of the face amount at such time of the Borrower’s
eligible accounts receivable; provided that (a) such Indebtedness, if secured,
is secured solely by the Borrower’s accounts receivable and inventory, cash
proceeds thereof, and cash and (b) the holders or lenders thereof have executed
and delivered to Lenders an intercreditor agreement reasonably satisfactory to
the Majority Lenders.

“Permitted Refinancing” means, with respect to any Indebtedness, any extensions,
renewals and replacements of such Indebtedness; provided that such extension,
renewal or replacement (i) shall not increase the outstanding principal amount
of such Indebtedness, (ii) contains terms relating to outstanding principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole no less favorable in any material
respect to the Borrower and its Subsidiaries or the Lenders than the terms of
any agreement or instrument governing such existing Indebtedness, (iii) shall
have an applicable interest rate which does not exceed the rate of interest of
the Indebtedness being replaced, and (iv) shall not contain any new requirement
to grant any lien or security or to give any guarantee that was not an existing
requirement of such Indebtedness.

“Permitted Restrictive Agreements” has the meaning set forth in Section 7.15.

 

15



--------------------------------------------------------------------------------

“Permitted Subordinated Debt” means Indebtedness:

(i) that is governed by documentation containing representations, warranties,
covenants and events of default no more burdensome or restrictive than those
contained in the Loan Documents, (ii) that has a maturity date later than the
Maturity Date, (iii) in respect of which no cash payments of principal or
interest are required prior to the Maturity Date, and (iv) in respect of which
the holders have agreed in favor of the Borrower and Lenders that (A) prior to
the date on which the Commitments have expired or been terminated and all
Obligations have been paid in full indefeasibly in cash, such holders will not
exercise any remedies available to them in respect of such Indebtedness, and
(B) all Liens (if any) securing such Indebtedness are subordinated to the Liens
securing the Obligations.

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

“PIK Loan” has the meaning set forth in Section 3.02(d).

“PIK Period” means the period beginning on the Closing Date and ending on the
earlier to occur of (i) the sixteenth (16th) Payment Date after the Closing Date
and (ii) the date on which any Event of Default shall have occurred (provided
that if such Event of Default shall have been cured or waived, the PIK Period
shall resume until the earlier to occur of the next Event of Default and the
sixteenth (16th) Payment Date after the Closing Date).

“PIOP” means Parallel Investment Opportunities Partners II L.P., a Delaware
limited partnership.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Default Rate” has the meaning set forth in Section 3.02(b).

“Prepayment Premium” has the meaning set forth in Section 3.03(a).

“Product” means the t:slim Insulin Delivery System or its successors, in a form
substantially similar to that as approved by the U.S. Food and Drug
Administration in November 2011.

“Property” of any Person means any property or assets, or interest therein, of
such Person.

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (a) the sum of the Commitment (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of such Lender then
in effect by (b) the sum of the Commitments (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of all

 

16



--------------------------------------------------------------------------------

Lenders then in effect.

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (ii) that is intended to be tax qualified under
Section 401(a) of the Code.

“Real Property Security Documents” means the Landlord Consent and the Collateral
Access Agreement, and any mortgage or deed of trust or any other real property
security document executed or required hereunder or under the Security Agreement
to be executed by any Obligor and granting a security interest in real Property
owned or leased (as tenant) by any Obligor in favor of the Lenders.

“Recipient” means any Lender or any other recipient of any payment to be made by
or on account of any Obligation.

“Redemption Date” has the meaning set forth in Section 3.03(a).

“Redemption Price” has the meaning set forth in Section 3.03(a).

“Register” has the meaning set forth in Section 12.05(d).

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended.

“Regulatory Approvals” means any registrations, licenses, authorizations,
permits or approvals issued by any Governmental Authority and applications or
submissions related to any of the foregoing.

“Requirement of Law” means, as to any Person, any statute, law, treaty, rule or
regulation or determination, order, injunction or judgment of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Properties or revenues.

“Responsible Officer” of any Person means the President, chief executive
officer, chief operations officer/vice president of operations, or chief
financial officer of such Person.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition,

 

17



--------------------------------------------------------------------------------

cancellation or termination of any such shares of capital stock of the Borrower
or any of its Subsidiaries or any option, warrant or other right to acquire any
such shares of capital stock of the Borrower or any of its Subsidiaries.

“Revenue” of a Person means all revenue properly recognized under GAAP,
consistently applied, less all rebates, discounts and other price allowances.

“SBA” means U.S. Small Business Administration.

“SBIC” means Small Business Investment Company.

“SBIC Act” means Small Business Investment Act of 1958, as amended.

“Security Agreement” means the Security Agreement, dated as of the date hereof,
among the Obligors and the Lenders, granting a security interest in the
Obligors’ personal Property in favor of the Lenders.

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement or financing statement required or
recommended to perfect Liens in favor of the Lenders.

“Securities Account” is defined in the Security Agreement.

“Short-Form IP Security Agreements” means short-form copyright, patent or
trademark (as the case may be) security agreements entered into by one or more
Obligors in favor of the Lenders, each in form and substance satisfactory to the
Majority Lenders (and as amended, modified or replaced from time to time).

“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person has not incurred and
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and (d) such Person would not be unable to obtain a letter from its
auditors that did not contain a going concern qualification.

“Specified Financial Covenants” has the meaning set forth in Section 10.02(a).

“Subordinated Debt Cure Right” has the meaning set forth in Section 10.02(a).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the

 

18



--------------------------------------------------------------------------------

equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary Guarantors” means each of the Subsidiaries of the Borrower
identified under the caption “SUBSIDIARY GUARANTORS” on the signature pages
hereto and each Subsidiary of the Borrower that becomes, or is required to
become, a “Subsidiary Guarantor” after the date hereof pursuant to
Section 8.12(a) or (b).

“Substitute Lender” has the meaning set forth in Section 2.07(a).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Technical Information” means all trade secrets and other proprietary or
confidential information, public information, non-proprietary know-how, any
information of a scientific, technical, or business nature in any form or
medium, standards and specifications, conceptions, ideas, innovations,
discoveries, Invention disclosures, all documented research, developmental,
demonstration or engineering work and all other information, data, plans,
specifications, reports, summaries, experimental data, manuals, models, samples,
know-how, technical information, systems, methodologies, computer programs,
information technology and any other information.

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Obligor or any ERISA Affiliate thereof or to which any
Obligor or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

“Trademarks” is defined in the Security Agreement.

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party and the Borrowings (and the use of the proceeds of the Loans).

“Use of Proceeds Statement” has the meaning set forth in Section 6.01(h)(xii).

“U.S. Person” means a “United States Person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
5.05(e)(ii)(B)(3).

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

19



--------------------------------------------------------------------------------

1.02 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. All components of financial calculations made to
determine compliance with this Agreement, including Section 10, shall be
adjusted to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any Acquisition consummated
after the first day of the applicable period of determination and prior to the
end of such period, as determined in good faith by the Borrower based on
assumptions expressed therein and that were reasonable based on the information
available to the Borrower at the time of preparation of the Compliance
Certificate setting forth such calculations.

1.03 Interpretation. For all purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, (a) the
terms defined in this Agreement include the plural as well as the singular and
vice versa; (b) words importing gender include all genders; (c) any reference to
a Section, Annex, Schedule or Exhibit refers to a Section of, or Annex, Schedule
or Exhibit to, this Agreement; (d) any reference to “this Agreement” refers to
this Agreement, including all Annexes, Schedules and Exhibits hereto, and the
words herein, hereof, hereto and hereunder and words of similar import refer to
this Agreement and its Annexes, Schedules and Exhibits as a whole and not to any
particular Section, Annex, Schedule, Exhibit or any other subdivision;
(e) references to days, months and years refer to calendar days, months and
years, respectively; (f) all references herein to “include” or “including” shall
be deemed to be followed by the words “without limitation”; (g) the word “from”
when used in connection with a period of time means “from and including” and the
word “until” means “to but not including”; and (h) accounting terms not
specifically defined herein shall be construed in accordance with GAAP (except
for the term “property” , which shall be interpreted as broadly as possible,
including, in any case, cash, securities, other assets, rights under contractual
obligations and permits and any right or interest in any property, except where
otherwise noted). Unless otherwise expressly provided herein, references to
organizational documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all permitted subsequent
amendments, restatements, extensions, supplements and other modifications
thereto.

1.04 Changes to GAAP. If, after the date hereof, any change occurs in GAAP or in
the application thereof and such change would cause any amount required to be
determined for the purposes of the covenants to be maintained or calculated
pursuant to Section 8, 9 or 10 to be materially different than the amount that
would be determined prior to such change, then:

(a) the Borrower will provide a detailed notice of such change (an “Accounting
Change Notice”) to the Lenders (which requirement will be deemed satisfied by
the description thereof in a Form 10-K, Form 10-Q or Form 8-K filed with the
SEC);

(b) either the Borrower or the Majority Lenders may indicate within 90 days
following the date of the Accounting Change Notice that they wish to revise the
method of calculating such financial covenants or amend any such amount, in
which case the parties will in good faith attempt to agree upon a revised method
for calculating the financial covenants;

(c) until the Borrower and the Majority Lenders have reached agreement on such
revisions, (i) such financial covenants or amounts will be determined without
giving effect to

 

20



--------------------------------------------------------------------------------

such change and (ii) all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP;

(d) if no party elects to revise the method of calculating the financial
covenants or amounts, then the financial covenants or amounts will not be
revised and will be determined in accordance with GAAP without giving effect to
such change; and

(e) any Event of Default arising as a result of such change which is cured by
operation of this Section 1.04 shall be deemed to be of no effect ab initio.

SECTION 2

THE COMMITMENT

2.01 Commitments. Each Lender agrees severally, on and subject to the terms and
conditions of this Agreement (including Section 6), to make a term loan
(provided that PIK Loans shall be deemed not to constitute “term loans” for
purposes of this Section 2.01) to the Borrower, on a Business Day during the
Commitment Period in Dollars in an aggregate principal amount for such Lender
not to exceed such Lender’s Commitment (subject to any transfer of Commitments
from PIOP to another Lender in accordance with Section 8.16 if Borrower is not a
“Small Business” within the meaning of the SBIC Act, and the regulations
promulgated thereunder on the Closing Date); provided, however, that at no time
shall any Lender be obligated to make a Loan in excess of such Lender’s
Proportionate Share of the amount by which the then effective Commitments
exceeds the aggregate principal amount of Loans outstanding at such time.
Amounts of Loans repaid may not be reborrowed.

2.02 Borrowing Procedures. Subject to the terms and conditions of this Agreement
(including Section 6), the Borrowing of the term Loans described in Section 2.01
shall be made on written notice in the form of Exhibit B given by the Borrower
to the Lenders not later than 11:00 a.m. (Central time) on the Borrowing Notice
Date (a “Notice of Borrowing”).

2.03 Fees. The Borrower shall pay to the Lenders such fees as described in the
Fee Letter.

2.04 Notes. If requested by any Lender, the Loans of such Lender shall be
evidenced by one or more promissory notes (each a “Note”). The Borrower shall
prepare, execute and deliver to the Lenders such promissory note(s) payable to
the Lenders (or, if requested by the Lenders, to the Lenders and their
registered assigns) and in the form attached hereto as Exhibit C-1. Thereafter,
the Loans and interest thereon shall at all times (including after assignment
pursuant to Section 12.05) be represented by one or more promissory notes in
such form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

2.05 Use of Proceeds. The Borrower shall use the proceeds of the Loans for
general working capital purposes and corporate purposes and to pay fees, costs
and expenses incurred in connection with the Transactions; provided that the
Lenders shall have no responsibility as to the use of any proceeds of Loans in
the amount made by PIOP. Provided that PIOP is a Lender hereunder as of the
Closing Date, no portion of any proceeds of Loans in the amount made by

 

21



--------------------------------------------------------------------------------

PIOP (i) will be used to acquire realty or to discharge an obligation relating
to the prior acquisition of realty; (ii) will be used outside of the United
States (except to pay for services to be rendered outside the United States and
to acquire from abroad inventory, material and equipment or property rights for
use or sale in the United States, unless prohibited by Part 107.720 of the
United States Code of Federal Regulations); or (iii) will be used for any
purpose contrary to the public interest (including but not limited to activities
which are in violation of law) or inconsistent with free competitive enterprise,
in each case, within the meaning of Part 107.720 of Title 13 of the United
States Code of Federal Regulations. Provided that PIOP is a Lender hereunder as
of the Closing Date, Borrower will use the proceeds of the Loans in the amount
made by PIOP for only those purposes specified in the SBA Form 1031 provided to
the Lenders, and Borrower shall not violate any SBA regulations which may be
applicable to it.

2.06 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.04.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Lenders for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 11 or
otherwise), shall be applied at such time or times as follows: first, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; second, if so determined by the Majority
Lenders and the Borrower, to be held in a non-interest bearing deposit account
and released in order to satisfy obligations of such Defaulting Lender to fund
Loans under this Agreement; third, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; fourth, so
long as no Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fifth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (B) such Loans were made at a time when the conditions set forth in
Section 6 were satisfied or waived, such payment shall be applied solely to pay
the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of such Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.06(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

22



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower and the Majority Lenders agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Proportionate Share, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.07 Substitution of Lenders.

(a) Substitution Right. In the event that any Lender (an “Affected Lender”),
(i) becomes a Defaulting Lender or (ii) does not consent to any amendment,
waiver or consent to any Loan Document for which the consent of the Majority
Lenders is obtained but that requires the consent of other Lenders (a
“Non-Consenting Lender”), either the Borrower may pay in full such Affected
Lender with respect to amounts due or such Affected Lender may be substituted by
any willing Lender or Affiliate of any Lender or Eligible Transferee (in each
case, a “Substitute Lender”); provided that any substitution of a Non-Consenting
Lender shall occur only with the consent of Majority Lenders.

(b) Procedure. To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender, the Borrower shall deliver a notice to such
Affected Lender. The effectiveness of such payment or substitution shall be
subject to the delivery by the Borrower (or, as may be applicable in the case of
a substitution, by the Substitute Lender) of (i) payment for the account of such
Affected Lender, of, to the extent accrued through, and outstanding on, the
effective date for such payment or substitution, all Obligations owing to such
Affected Lender (which for the avoidance of doubt, shall not include any
Prepayment Premium) and (ii) in the case of a substitution, an Assignment and
Acceptance whereby the Substitute Lender shall, among other things, agree to be
bound by the terms of the Loan Documents.

(c) Effectiveness. Upon satisfaction of the conditions set forth in
Section 2.07(a) and Section 2.07(b) above, the Control Agent shall record such
substitution or payment in the Register, whereupon (i) in the case of any
payment in full of an Affected Lender, such Affected Lender’s Commitments shall
be terminated and (ii) in the case of any substitution of an Affected Lender,
(A) such Affected Lender shall sell and be relieved of, and the Substitute
Lender shall purchase and assume, all rights and claims of such Affected Lender
under the Loan Documents, except that the Affected Lender shall retain such
rights expressly providing that they survive the repayment of the Obligations
and the termination of the Commitments, (B) such Substitute Lender shall become
a “Lender” hereunder and (C) such Affected Lender shall execute and deliver an
Assignment and Acceptance to evidence such substitution; provided, however, that
the failure of any Affected Lender to execute any such Assignment and Acceptance
shall not render such sale and purchase (or the corresponding assignment)
invalid.

 

23



--------------------------------------------------------------------------------

SECTION 3

PAYMENTS OF PRINCIPAL AND INTEREST

3.01 Repayment.

(a) Repayment. During the Interest-Only Period, no payments of principal of the
Loans shall be due. Borrower agrees to repay to the Lenders the outstanding
principal amount of the Loans, on each Payment Date occurring after the
Interest-Only Period, in equal installments. The amounts of such installments
shall be calculated by dividing (i) the sum of the aggregate principal amount of
the Loans outstanding on the first day following the end of the Interest-Only
Period, by (b) the number of Payment Dates remaining prior to the Maturity Date.

(b) Application. Any optional or mandatory prepayment of the Loans shall be
applied to the installments thereof under Section 3.01(a) in the inverse order
of maturity. To the extent not previously paid, the principal amount of the
Loans, together with all other outstanding Obligations, shall be due and payable
on the Maturity Date.

3.02 Interest.

(a) Interest Generally. Subject to Section 3.02(d), Borrower agrees to pay to
the Lenders interest on the unpaid principal amount of the Loans and the amount
of all other outstanding Obligations, in the case of the Loans, for the period
from the applicable Borrowing Date, and in the case of any other Obligation,
from the date such other Obligation is due and payable, in each case, until paid
in full, at a rate per annum equal to 11.50%.

(b) Default Interest. Notwithstanding the foregoing, upon the occurrence and
during the continuance of any Event of Default, the interest payable pursuant to
Section 3.02(a) shall increase automatically by 4.00% per annum (such aggregate
increased rate, the “Post-Default Rate”). Notwithstanding any other provision
herein (including Section 3.02(d)), if interest is required to be paid at the
Post-Default Rate, it shall be paid entirely in cash. If any Obligation is not
paid when due under the applicable Loan Document, the amount thereof shall
accrue interest at a rate equal to 4.00% per annum (without duplication of
interest payable at the Post-Default Rate).

(c) Interest Payment Dates. Accrued interest on the Loans shall be payable in
arrears on the last day of each Interest Period in cash, and upon the payment or
prepayment thereof (on the principal amount so paid or prepaid); provided that
interest payable at the Post-Default Rate shall be payable from time to time on
demand.

(d) Paid In-Kind Interest. Notwithstanding Section 3.01(a), at any time during
the PIK Period, the Borrower may elect to pay the interest on the outstanding
principal amount of the Loans payable pursuant to Section 3.01 as follows:
(i) only 9.50% of the 11.50% per annum interest in cash and (ii) 2.00% of the
11.50% per annum interest as compounded interest, added to the aggregate
principal amount of the Loans (the amount of any such compounded interest being
a “PIK Loan”). Each PIK Loan shall be evidenced by a Note in the form of Exhibit
C-2. The principal amount of each PIK Loan shall accrue interest in accordance
with the provisions of this Agreement applicable to the Loans.

 

24



--------------------------------------------------------------------------------

3.03 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right optionally to prepay
the outstanding principal amount of the Loans in whole or in part on any Payment
Date (a “Redemption Date”) for an amount equal to the aggregate principal amount
of the Loans being prepaid plus the Prepayment Premium plus any accrued but
unpaid interest and any fees which are due and owing (such aggregate amount, the
“Redemption Price”). The applicable “Prepayment Premium” shall be an amount
calculated pursuant to Section 3.03(a)(i).

(i) If the Redemption Date occurs:

(A) on or prior to the fourth Payment Date, the Prepayment Premium shall be an
amount equal to 3.00% of the aggregate outstanding principal amount of the Loans
being prepaid on such Redemption Date;

(B) after the fourth Payment Date, and on or prior to the eighth Payment Date,
the Prepayment Premium shall be an amount equal to 2.00% of the aggregate
outstanding principal amount of the Loans being prepaid on such Redemption Date;

(C) after the eighth Payment Date, and on or prior to the twelfth Payment Date,
the Prepayment Premium shall be an amount equal to 1.00% of the aggregate
outstanding principal amount of the Loans being prepaid on such Redemption Date;

(D) after the twelfth Payment Date, the Prepayment Premium shall be an amount
equal to 0.00% of the aggregate outstanding principal amount of the Loans being
prepaid on such Redemption Date.

(ii) To determine the aggregate outstanding principal amount of the Loans, and
how many Payment Dates have occurred, as of any Redemption Date for purposes of
Section 3.03(a)(i), the number of Payment Dates shall be deemed to be the number
of Payment Dates that shall have occurred following the Closing Date.

(iii) No partial prepayment shall be made under this Section 3.03(a) except in
connection with any event described in Section 3.03(b) and then only to the
extent provided in Section 3.03(b).

(iv) On or prior to the Redemption Date, the Lenders may notify Borrower of a
reduction in the amounts due under Section 3.03(a)(i) with respect to any
portion of the Loans held by any entity licensed by the SBA as an SBIC.

(b) Mandatory Prepayments.

(i) Asset Sales. In the event of any contemplated Asset Sale not permitted under
Section 9.09, the Borrower shall provide 30 days’ prior written notice of such
Asset Sale to the Lenders and, if within such notice period Majority Lenders
advise the Borrower that a prepayment is required pursuant to this
Section 3.03(b)(i), the Borrower shall: (x) if the assets sold represent
substantially all of the assets or revenues of the Borrower, or represent any
specific line of business which either on its own or together with other lines
of business sold over

 

25



--------------------------------------------------------------------------------

the term of this Agreement account for revenue generated by such lines of
business exceeding 10% of the revenue of the Borrower in the immediately
preceding year, prepay the aggregate outstanding principal amount of the Loans
in an amount equal to the Redemption Price applicable on the date of such Asset
Sale in accordance with Section 3.03(a), and (y) in the case of all other Asset
Sales not described in the foregoing clause (x), prepay the Loans in an amount
equal to the entire amount of the Asset Sale Net Proceeds of such Asset Sale,
plus any accrued but unpaid interest and any fees which are due and owing,
credited in the following order:

(A) first, in reduction of the Borrower’s obligation to pay any unpaid interest
and any fees which are due and owing;

(B) second, in reduction of the Borrower’s obligation to pay any Claims or
Losses referred to in Section 12.03 which are due and owing;

(C) third, in reduction of the Borrower’s obligation to pay any amounts due and
owing on account of the unpaid principal amount of the Loans;

(D) fourth, in reduction of any other Obligation which are due and owing; and

(E) fifth, to the Borrower or such other Persons as may lawfully be entitled to
or directed by the Borrower to receive the remainder.

(ii) Change of Control. In the event of a Change of Control, the Borrower shall
immediately provide notice of such Change of Control to the Lenders and, if
within 10 days of receipt of such notice Majority Lenders notify the Borrower in
writing that a prepayment is required pursuant to this Section 3.03(b)(ii), the
Borrower shall prepay the aggregate outstanding principal amount of the Loans in
an amount equal to the Redemption Price applicable on the date of such Change of
Control in accordance with Section 3.03(a).

SECTION 4

PAYMENTS, ETC.

4.01 Payments.

(a) Payments Generally. Each payment of principal, interest and other amounts to
be made by the Obligors under this Agreement or any other Loan Document shall be
made in Dollars, in immediately available funds, without deduction, set off or
counterclaim, to an account to be designated by the Majority Lenders by notice
to the Borrower, not later than 4:00 p.m. (Central time) on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day).

(b) Application of Payments. Each Obligor shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to the Lenders
the amounts payable by such Obligor hereunder to which such payment is to be
applied (and in the event that

 

26



--------------------------------------------------------------------------------

Obligors fail to so specify, or if an Event of Default has occurred and is
continuing, the Lenders may apply such payment in the manner they determine to
be appropriate).

(c) Non-Business Days. If the due date of any payment under this Agreement
(other than of principal of or interest on the Loans) would otherwise fall on a
day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

4.02 Computations. All computations of interest and fees hereunder shall be
computed on the basis of a year of 360 days and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable.

4.03 Notices. Each notice of optional prepayment shall be effective only if
received by the Lenders not later than 4:00 p.m. (Central time) on the date one
Business Day prior to the date of prepayment. Each notice of optional prepayment
shall specify the amount to be prepaid and the date of prepayment.

4.04 Set-Off.

(a) Set-Off Generally. Upon the occurrence and during the continuance of any
Event of Default, the Lenders and each of their Affiliates are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Lenders or such Affiliate to or for the credit or the account of the
Borrower against any and all of the Obligations, whether or not the Lenders
shall have made any demand and although such obligations may be unmatured. The
Lenders agree promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Lenders and their
Affiliates under this Section 4.04 are in addition to other rights and remedies
(including other rights of set-off) that the Lenders and their Affiliates may
have.

(b) Exercise of Rights Not Required. Nothing contained herein shall require the
Lenders to exercise any such right or shall affect the right of the Lenders to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of Borrower.

SECTION 5

YIELD PROTECTION, ETC.

5.01 Additional Costs.

(a) Change in Requirements of Law Generally. If, on or after the date hereof,
the adoption of any Requirement of Law, or any change in any Requirement of Law,
or any change in the interpretation or administration thereof by any court or
other Governmental Authority charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or its lending office) with any
request or directive (whether or not having the force of law) of any such
Governmental Authority, shall impose, modify or deem applicable any reserve

 

27



--------------------------------------------------------------------------------

(including any such requirement imposed by the Board of Governors of the Federal
Reserve System), special deposit, contribution, insurance assessment or similar
requirement, in each case that becomes effective after the date hereof, against
assets of, deposits with or for the account of, or credit extended by, a Lender
(or its lending office) or shall impose on a Lender (or its lending office) any
other condition affecting the Loans or the Commitment, and the result of any of
the foregoing is to increase the cost to such Lender of making or maintaining
the Loans, or to reduce the amount of any sum received or receivable by such
Lender under this Agreement or any other Loan Document, by an amount deemed by
such Lender to be material (other than with respect to Taxes), then the Borrower
shall pay to such Lender on demand such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.

(b) Change in Capital Requirements. If a Lender shall have determined that, on
or after the date hereof, the adoption of any Requirement of Law regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, in each case that becomes effective after the date
hereof, has or would have the effect of reducing the rate of return on capital
of a Lender (or its parent) as a consequence of a Lender’s obligations hereunder
or the Loans to a level below that which a Lender (or its parent) could have
achieved but for such adoption, change, request or directive by an amount
reasonably deemed by it to be material, then the Borrower shall pay to such
Lender on demand such additional amount or amounts as will compensate such
Lender (or its parent) for such reduction.

(c) Notification by Lender. The Lenders will promptly notify the Borrower of any
event of which it has knowledge, occurring after the date hereof, which will
entitle a Lender to compensation pursuant to this Section 5.01. Before giving
any such notice pursuant to this Section 5.01(c) such Lender shall designate a
different lending office if such designation (x) will, in the reasonable
judgment of such Lender, avoid the need for, or reduce the amount of, such
compensation and (y) will not, in the reasonable judgment of such Lender, be
materially disadvantageous to such Lender. A certificate of the Lender claiming
compensation under this Section 5.01, setting forth the additional amount or
amounts to be paid to it hereunder, shall be conclusive and binding on the
Borrower in the absence of manifest error.

(d) Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to constitute a
change in Requirements of Law for all purposes of this Section 5, regardless of
the date enacted, adopted or issued.

(e) Notwithstanding anything herein to the contrary, no amounts shall be payable
by the Borrower under this Section 5 if the Loan is assigned to a Lender (or is
originated by a Lender) whose status as a Lender, whether as a Foreign Lender or
because the structure of the Lender, is different than that of either Capital
Royalty Partners II L.P., CRPPF, PIOP or CRPC

 

28



--------------------------------------------------------------------------------

and such amounts would not be payable on the date hereof if such Lender had been
Capital Royalty Partners II L.P., CRPPF, PIOP or CRPC.

5.02 Reserved.

5.03 Illegality. Notwithstanding any other provision of this Agreement, in the
event that on or after the date hereof the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by any
competent Governmental Authority shall make it unlawful for a Lender or its
lending office to make or maintain the Loans (and, in the opinion of such
Lender, the designation of a different lending office would either not avoid
such unlawfulness or would be disadvantageous to such Lender), then such Lender
shall promptly notify the Borrower thereof following which (a) the Lender’s
Commitment shall be suspended until such time as such Lender may again make and
maintain the Loans hereunder and (b) if such Requirement of Law shall so
mandate, the Loans shall be prepaid by the Borrower on or before such date as
shall be mandated by such Requirement of Law in an amount equal to the
Redemption Price applicable on the date of such prepayment in accordance with
Section 3.03(a).

5.04 Reserved.

5.05 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
Obligation shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law requires the deduction or
withholding of any Tax from any such payment by an Obligor, then such Obligor
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by such Obligor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of each Lender, timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5, the
Borrower shall deliver to each Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment.

(d) Indemnification. The Borrower shall reimburse and indemnify each Recipient,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by

 

29



--------------------------------------------------------------------------------

the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender shall be conclusive
absent manifest error.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall
timely deliver to the Borrower such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender shall deliver such other documentation prescribed by applicable law
as reasonably requested by the Borrower as will enable the Borrower to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
5.05(e)(ii)(A), (B) (C) or (D)) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (or successor form) establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI (or successor form);

 

30



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI
(or successor form), IRS Form W-8BEN (or successor form), a U.S. Tax Compliance
Certificate, IRS Form W-9 (or successor form), and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower to
determine the withholding or deduction required to be made; and

(D) any Foreign Lender shall deliver to the Borrower any forms and information
necessary to establish that the Foreign Lender is not subject to withholding tax
under FATCA.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5 (including by the
payment of additional amounts pursuant to this Section 5), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.05(f), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this

 

31



--------------------------------------------------------------------------------

Section 5.05(f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 5.05(f) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(g) Mitigation Obligations. If the Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or to any Governmental Authority for
the account of any Lender pursuant to Section 5.01 or this Section 5.05, then
such Lender shall (at the request of the Borrower) use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign and delegate its rights and obligations hereunder to
another of its offices, branches or Affiliates if, in the sole reasonable
judgment of such Lender, such designation or assignment and delegation would
(i) eliminate or reduce amounts payable pursuant to Section 5.01 or this
Section 5.05, as the case may be, in the future, (ii) not subject such Lender to
any unreimbursed cost or expense and (iii) not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

SECTION 6

CONDITIONS PRECEDENT

6.01 Conditions to Initial Borrowing. The obligation of each Lender to make a
Loan as part of the first Borrowing hereunder shall not become effective until
the following conditions precedent shall have been satisfied or waived in
writing by the Majority Lenders:

(a) Borrowing Date. Such Borrowing shall be at Borrower’s option; provided that
such Borrowing shall not occur later than March 31, 2015.

(b) Amount of Initial Borrowing. The amount of such Borrowing shall not exceed
$30,000,000.

(c) No Other Secured Debt. On the Closing Date, no Obligor shall have any
secured Indebtedness outstanding or available to be drawn, other than under this
Agreement, the Existing Term Loan Agreement, and any Permitted Indebtedness.

(d) Terms of Material Agreements, Etc. Lenders shall be satisfied reasonably
with the terms and conditions of all of the Obligors’ Material Agreements set
forth on Schedule 7.14 hereto.

(e) No Law Restraining Transactions. No applicable law or regulation shall
restrain, prevent or, in the reasonable judgment of the Lenders, impose
materially adverse conditions upon the Transactions.

(f) Payment of Fees. Lenders shall be satisfied with the arrangements to deduct
the fees set forth herein from the proceeds advanced.

 

32



--------------------------------------------------------------------------------

(g) Updated Lien Searches. Lenders shall be satisfied with updated Lien searches
prior to the Closing Date showing that no Liens exist on the Collateral other
than Permitted Liens.

(h) Documentary Deliveries. The Lenders shall have received the following
documents, each of which shall be in form and substance satisfactory to the
Lenders:

(i) Agreement. This Agreement duly executed and delivered by the Borrower and
each of the other parties hereto.

(ii) Security Documents.

(A) The Security Agreement, duly executed and delivered by each of the Obligors;

(B) Each of the Short-Form IP Security Agreements, duly executed and delivered
by the applicable Obligor;

(C) Evidence of filing of UCC-1 financing statements against each Obligor in its
jurisdiction of formation or incorporation, as the case may be;

(D) Evidence of filing of each of the Short-Form IP Security Agreements in the
United States Patent and Trademark Office; and

(E) Without limitation, all other documents and instruments reasonably required
to perfect the Lenders’ Lien on, and security interest in, the Collateral
required to be delivered on or prior to the Closing Date (including delivery of
any capital stock certificates and undated stock powers executed in blank) shall
have been duly executed and delivered and be in proper form for filing, and
shall create in favor of the Lenders, a perfected Lien on, and security interest
in, the Collateral, subject to no Liens other than Permitted Liens.

(iii) Intercreditor Agreement. The Amended and Restated Intercreditor Agreement,
dated as of the date hereof, relating to the Permitted Priority Debt, duly
executed and delivered by the Existing Term Loan Lenders, the Lenders hereto,
and Silicon Valley Bank.

(iv) Capital Royalty Intercreditor Agreement. The Capital Royalty Intercreditor
Agreement, duly executed and delivered by the Existing Term Loan Lenders and the
Lenders hereto.

(v) Notes. Any Notes requested in accordance with Section 2.04.

(vi) Approvals. Certified copies of all material licenses, consents,
authorizations and approvals of, and notices to and filings and registrations
with, any Governmental Authority (including all foreign exchange approvals), and
of all third-party consents and approvals, necessary in connection with the
making and performance by the Obligors of the Loan Documents and the
Transactions.

 

33



--------------------------------------------------------------------------------

(vii) Corporate Documents. Certified copies (as of a recent date) of the
constitutive documents of each Obligor (if publicly available in such Obligor’s
jurisdiction of formation) and of resolutions of the Board of Directors (or
shareholders, if applicable) of each Obligor authorizing the making and
performance by it of the Loan Documents to which it is a party.

(viii) Incumbency Certificate. A certificate of each Obligor as to the
authority, incumbency and specimen signatures of the persons who have executed
the Loan Documents and any other documents in connection herewith on behalf of
the Obligors.

(ix) Officer’s Certificate. A certificate, dated the Closing Date and signed by
the President, a Vice President or a financial officer of Borrower, confirming
compliance with the conditions set forth in Section 6.02.

(x) Opinions of Counsel. A favorable opinion, dated the Closing Date, of counsel
to each Obligor in form acceptable to the Lenders and their counsel.

(xi) Insurance. Certificates of insurance evidencing the existence of commercial
liability and property loss insurance required to be maintained by the Borrower
pursuant to Section 8.05 and the designation of the Lenders as the loss payees
or additional named insured, as the case may be, thereunder.

(xii) SBA Forms. Provided that PIOP is a Lender hereunder as of the Closing
Date, completed SBA Forms 480, 652, and 1031 (Parts A and B), showing Borrower’s
financial projections (including balance sheets and income and cash flow
statements) for the period described therein and a representation to PIOP of
Borrower’s intended use of proceeds of the Loans (the “Use of Proceeds
Statement”).

6.02 Conditions to Each Borrowing. The obligation of each Lender to make a Loan
as part of any Borrowing hereunder (including the first Borrowing) is also
subject to satisfaction of the following further conditions precedent on the
applicable Borrowing Date:

(a) Commitment Period. Such Borrowing Date shall occur during the Commitment
Period.

(b) No Default; Representations and Warranties. Both immediately prior to the
making of such Loan and after giving effect thereto and to the intended use
thereof:

(i) no Default shall have occurred and be continuing; and

(ii) the representations and warranties made by the Borrower in Section 7 (other
than (i) Section 7.20 if PIOP is not a Lender as of the Closing Date or
(ii) Sections 7.20(a) or (b), if following the Closing Date, Borrower ceases to
be a “Small Business” within the meaning of the SBIC Act, and the regulations
promulgated thereunder), shall be true on and as of the Borrowing Date and
immediately after giving effect to the application of the proceeds of the
Borrowing with the same force and effect as if made on and as of such date,
except that

 

34



--------------------------------------------------------------------------------

the representation regarding representations and warranties that refer to a
specific earlier date shall be that they were true on such earlier date.

(c) Financing Fee. Except in the case of any PIK Loan, each Lender shall have
received its portion of the fees payable pursuant to Section 2.03.

(d) Notice of Borrowing. Except in the case of any PIK Loan, Capital Royalty
Partners II L.P. shall have received a Notice of Borrowing as and when required
pursuant to Section 2.02.

Each Borrowing shall constitute a certification by the Borrower to the effect
that the conditions set forth in this Section 6.02 have been fulfilled as of the
applicable Borrowing Date.

SECTION 7

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

7.01 Power and Authority. Each of the Borrower and its Subsidiaries (a) is duly
organized and validly existing under the laws of its jurisdiction of
organization, (b) has all requisite corporate or other power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted except to the extent that failure to have the same could not
reasonably be expected to have a Material Adverse Effect, (c) is qualified to do
business and is in good standing in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and where failure so
to qualify could (either individually or in the aggregate) reasonably be
expected to result in a Material Adverse Effect, (d) has full power, authority
and legal right to make and perform each of the Loan Documents to which it is a
party and, in the case of the Borrower, to borrow the Loans hereunder and (e) is
in material compliance with all applicable Laws to which it is subject and all
Material Agreements to which it is a party.

7.02 Authorization; Enforceability. The Transactions are within each Obligor’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, by all necessary shareholder action. This Agreement has been duly
executed and delivered by each Obligor and constitutes, and each of the other
Loan Documents to which it is a party when executed and delivered by such
Obligor will constitute, a legal, valid and binding obligation of such Obligor,
enforceable against each Obligor in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

7.03 Governmental and Other Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any third party, except for (i) such as
have been obtained or made and are in full force and effect, (ii) filings and
recordings in respect of the Liens created pursuant

 

35



--------------------------------------------------------------------------------

to the Security Documents, (iii) as disclosed in Schedule 7.03, and (iv) such
consents or approvals the absence of which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (b) will not
violate any applicable law or regulation or the charter, bylaws or other
organizational documents of Borrower and its Subsidiaries or any order of any
Governmental Authority, other than any such violations that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any Material
Agreement, or give rise to a right thereunder to require any payment to be made
by any such Person, and (d) except for the Liens created pursuant to the
Security Documents, will not result in the creation or imposition of any Lien on
any asset of Borrower and its Subsidiaries.

7.04 Financial Statements; Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore furnished to the Lenders
certain financial statements as provided for in Section 8.01. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the
previously-delivered statements of the type described in Section 8.01(b).
Neither the Borrower nor any of its Subsidiaries has any material contingent
liabilities or unusual forward or long-term commitments not disclosed in the
aforementioned financial statements and which in any case is material in
relation to the business, operations, properties, assets or condition (financial
or otherwise) of Borrower and its Subsidiaries taken as a whole.

(b) No Material Adverse Change. Since December 31, 2013, there has been no
Material Adverse Change.

7.05 Properties.

(a) Property Generally. Each Obligor has good and marketable fee simple title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Permitted Liens and except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Intellectual Property. The Obligors represent and warrant to the Lenders as
of the date hereof as follows, and the Obligors acknowledge that the Lenders are
relying on such representations and warranties in entering into this Agreement:

(i) Schedule 7.05(b) contains:

(A) a complete and accurate list, as of March 19, 2014, of all applied for or
registered Patents, including the jurisdiction and patent number;

(B) a complete and accurate list, as of March 19, 2014, of all applied for or
registered Trademarks, including the jurisdiction, trademark application or
registration number and the application or registration date; and

 

36



--------------------------------------------------------------------------------

(C) a complete and accurate list, as of March 19, 2014, of all applied for or
registered Copyrights;

(ii) Each Obligor is the absolute beneficial owner of all right, title and
interest in and to Material Intellectual Property listed on Schedule 7.05(c) as
owned by such Obligor with good and marketable title, free and clear of any
Liens of any kind whatsoever other than Permitted Liens. Without limiting the
foregoing, and except as set forth in Schedule 7.05(b):

(A) other than with respect to the Material Agreements and licenses implied by
the sale of a product to end retail users, or as permitted by Section 9.09
below, the Obligors have not transferred ownership of Material Intellectual
Property listed on Schedule 7.05(c) as owned by such Obligors, in whole or in
part, to any other Person who is not an Obligor;

(B) other than (i) the Material Agreements, (ii) customary restrictions in
in-bound licenses of Intellectual Property and non-disclosure agreements, or
(iii) as would have been or is permitted by Section 9.09 below, there are no
judgments, covenants not to sue, permits, grants, licenses, Liens (other than
Permitted Liens), or other agreements or arrangements relating to Borrower’s
Material Intellectual Property, including any development, submission, services,
research, license or support agreements, which bind, obligate or otherwise
restrict the Obligors in any manner that would reasonably be expected to have a
Material Adverse Effect;

(C) the use of any of the Obligor Intellectual Property in the business of the
Borrower as currently conducted or as currently contemplated to be conducted, to
the best of Borrower’s Knowledge, does not breach, violate, infringe or
interfere with or constitute a misappropriation of any valid rights arising
under any Intellectual Property of any other Person;

(D) there are no pending or, to Borrower’s Knowledge, threatened in writing
Claims against the Obligors asserted by any other Person relating to the Obligor
Intellectual Property owned by or exclusively licensed to Obligors, including
any Claims of adverse ownership, invalidity, infringement, misappropriation,
violation or other opposition to or conflict with such Intellectual Property,
except as could not reasonably be expected to have a Material Adverse Effect;
the Obligors have not received any written notice from any Person that the
Borrower’s business, the use of the Obligor Intellectual Property in the
business of the Borrower as currently conducted, or the manufacture, use or sale
of any product or the performance of any service by the Borrower infringes upon,
violates or constitutes a misappropriation of, or may infringe upon, violate or
constitute a misappropriation of, or otherwise interfere with, any other
Intellectual Property of any other Person;

(E) the Obligors have no Knowledge that the Obligor Intellectual Property owned
by or exclusively licensed to Obligors is being infringed, violated,
misappropriated or otherwise used by any other Person without the express
authorization of the Obligors. Without limiting the foregoing, the Obligors have
not put any other Person on notice of actual or potential infringement,
violation or misappropriation of any of the Material Intellectual Property owned
by or exclusively licensed to Obligors; the Obligors have not

 

37



--------------------------------------------------------------------------------

initiated the enforcement of any Claim with respect to any of the Obligor
Intellectual Property owned by or exclusively licensed to Obligors;

(F) all relevant current and former employees and contractors of Borrower have
executed written confidentiality and invention assignment Contracts with
Borrower that irrevocably assign to Borrower or its designee all of their rights
to any Inventions relating to Borrower’s business that are conceived or reduced
to practice by such employees within the scope of their employment or by such
contractors within the scope of their contractual relationship with Borrower, to
the extent permitted by applicable law;

(G) to the Knowledge of the Obligors, the Obligor Intellectual Property is all
the Intellectual Property necessary for the operation of the Borrower’s business
as it is currently conducted or as currently contemplated to be conducted,
except for such Intellectual Property the absence of which could not reasonably
be expected to have a Material Adverse Effect;

(H) the Obligors have taken reasonable precautions to protect the secrecy,
confidentiality and value of its Material Intellectual Property consisting of
trade secrets and confidential information, except as could not reasonably be
expected to have a Material Adverse Effect.

(I) each Obligor has delivered or otherwise made available to the Lenders
accurate and complete copies of all Material Agreements relating to the Obligor
Intellectual Property;

(J) there are no pending or, to the Knowledge of any of the Obligors, threatened
in writing Claims against the Obligors asserted by any other Person relating to
the Material Agreements, including any Claims of breach or default under such
Material Agreements, except as could not reasonably be expected to have a
Material Adverse Effect;

(iii) With respect to the Material Intellectual Property owned by or for which
prosecution is controlled by Obligors consisting of issued Patents, except as
set forth in Schedule 7.05(b), and without limiting the representations and
warranties in Section 7.05(b)(ii):

(A) each of the issued claims in such Patents, to Borrower’s Knowledge, is valid
and enforceable;

(B) the inventors listed in such Patents have executed written Contracts with
the Borrower or its predecessor-in-interest that properly and irrevocably
assigns to Borrower or its predecessor-in-interest all of their rights to any of
the Inventions claimed in such Patents to the extent permitted by applicable
law;

(C) none of the Patents, or the Inventions claimed in them, have been dedicated
to the public except as a result of intentional decisions made by the applicable
Obligor;

 

38



--------------------------------------------------------------------------------

(D) to Borrower’s Knowledge, all prior art material to such Patents was
adequately disclosed to or considered by the respective patent offices during
prosecution of such Patents to the extent required by applicable law or
regulation;

(E) subsequent to the issuance of such Patents, neither the Borrower nor any
Subsidiary Guarantors or their predecessors in interest, have filed any
disclaimer or filed any other voluntary reduction in the scope of the Inventions
claimed in such Patents;

(F) no subject matter of such Patents, to Borrower’s Knowledge, is subject to
any competing conception claims of subject matter of any patent applications or
patents of any third party and have not been the subject of any interference,
re-examination or opposition proceedings, nor are the Obligors aware of any
basis for any such interference, re-examination or opposition proceedings;

(G) no such Patents, to Borrower’s Knowledge, have ever been finally adjudicated
to be invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and, with the
exception of publicly available documents in the applicable Patent Office
recorded with respect to any Patents, the Obligors have not received any written
notice asserting that such Patents are invalid, unpatentable or unenforceable;
if any of such Patents is terminally disclaimed to another patent or patent
application, all patents and patent applications subject to such terminal
disclaimer are included in the Collateral;

(H) the Obligors have not received an opinion which concludes that a challenge
to the validity or enforceability of any of such Patents is more likely than not
to succeed;

(I) the Obligors have no Knowledge that they or any prior owner of such Patents
or their respective agents or representatives have engaged in any conduct, or
omitted to perform any necessary act, the result of which would invalidate or
render unpatentable or unenforceable any such Patents; and

(J) all maintenance fees, annuities, and the like due or payable on the Patents
have been timely paid or the failure to so pay was the result of an intentional
decision by the applicable Obligor or would not reasonably be expected to result
in a Material Adverse Effect.

(iv) none of the foregoing representations and statements of fact contains any
untrue statement of material fact or omits to state any material fact necessary
to make any such statement or representation not misleading to a prospective
Lender with respect to the Material Intellectual Property; provided that this
representation and warranty in this subsection (iv) is only as to the Knowledge
of the Borrower with respect to any Material Intellectual Property licensed to
any of the Obligors.

(c) Material Intellectual Property. Schedule 7.05(c) contains a complete and
accurate list of the Obligor Intellectual Property the loss of which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect upon the Borrower’s

 

39



--------------------------------------------------------------------------------

business with an indication as to whether the applicable Obligor owns or has an
exclusive or non-exclusive license to such Obligor Intellectual Property.

7.06 No Actions or Proceedings.

(a) Litigation. There is no litigation, investigation or proceeding pending or,
to the best of the Borrower’s Knowledge, threatened with respect to the Borrower
and its Subsidiaries by or before any Governmental Authority or arbitrator
(i) that either individually or in the aggregate could reasonably be expected to
have a Material Adverse Effect, except as specified in Schedule 7.06 or
(ii) that involves this Agreement or the Transactions.

(b) Environmental Matters. The operations and Property of Borrower and its
Subsidiaries comply with all applicable Environmental Laws, except to the extent
the failure to so comply (either individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect.

(c) Labor Matters. The Borrower has not engaged in unfair labor practices and
there are no material labor actions or disputes involving the employees of the
Borrower.

7.07 Compliance with Laws and Agreements. Each of the Obligors is in compliance
with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.

7.08 Taxes. Except as set forth on Schedule 7.08, each of the Obligors has
timely filed or caused to be filed all tax returns and reports required to have
been filed and has paid or caused to be paid all taxes required to have been
paid by it, except taxes that are being contested in good faith by appropriate
proceedings and for which such Obligor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, and except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

7.09 Full Disclosure. The Borrower has disclosed to the Lenders all Material
Agreements to which any Obligor is subject. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Obligors to the Lenders in connection with the negotiation of this Agreement and
the other Loan Documents or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

7.10 Regulation.

 

40



--------------------------------------------------------------------------------

(a) Investment Company Act. Neither Borrower nor any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

(b) Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of the Loans will be used to
buy or carry any Margin Stock in violation of Regulation T, U or X.

7.11 Solvency. Borrower is and, immediately after giving effect to the Borrowing
and the use of proceeds thereof will be, Solvent.

7.12 Subsidiaries. Schedule 7.12 is a complete and correct list of all
Subsidiaries of the Borrower as of the date hereof, each such Subsidiary is duly
organized and validly existing under the jurisdiction of its organization shown
in said Schedule 7.12, and the percentage ownership by Borrower of each such
Subsidiary is as shown in said Schedule 7.12.

7.13 Indebtedness and Liens. Schedule 7.13(b)-1 is a complete and correct list
of all Indebtedness of each Obligor outstanding as of the date hereof. Schedule
7.13(b)-2 is a complete and correct list of all Liens granted by the Borrower
and other Obligors with respect to their respective Property and outstanding as
of the date hereof.

7.14 Material Agreements. Schedule 7.14 is a complete and correct list of
(i) each Material Agreement existing on the date hereof and (ii) each agreement
creating or evidencing any Material Indebtedness. No Obligor is in material
default under any such Material Agreement or agreement creating or evidencing
any Material Indebtedness. Except as otherwise disclosed on Schedule 7.14, all
Material Agreements that are material vendor purchase agreements and provider
contracts of the Obligors are in full force and effect without material
modification from the form in which the same were disclosed to the Lenders.

7.15 Restrictive Agreements. None of the Obligors are subject to any indenture,
agreement, instrument or other arrangement of the type described in
Section 9.11, except for any indenture, agreement, instrument or other
arrangement described on Schedule 7.15 or otherwise permitted under Section 9.11
(each, a “Permitted Restrictive Agreement”).

7.16 Real Property.

(a) Generally. Neither Borrower nor any of its Subsidiaries owns or leases (as
tenant thereof) any real property, except as described on Schedule 7.16.

(b) Borrower Lease.

(i) Borrower has delivered a true, accurate and complete copy of each Borrower
Lease to Lenders.

(ii) Each Borrower Lease is in full force and effect and no material default has
occurred under such Borrower Lease and, to the Knowledge of Borrower, there is
no existing

 

41



--------------------------------------------------------------------------------

condition which, but for the passage of time or the giving of notice, could
reasonably be expected to result in a material default under the terms of such
Borrower Lease.

(iii) Borrower is the tenant under each Borrower Lease and has not transferred,
sold, assigned, conveyed, disposed of, mortgaged, pledged, hypothecated, or
encumbered any of its interest in, such Borrower Lease.

7.17 Pension Matters. Schedule 7.17 sets forth, as of the date hereof, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans. Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies. Except for those that could not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the Knowledge of any Obligor or Subsidiary thereof,
threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Obligor or Subsidiary thereof incurs or
otherwise has or could have an obligation or any liability or Claim and (z) no
ERISA Event is reasonably expected to occur. Borrower and each of its ERISA
Affiliates has met all applicable requirements under the ERISA Funding Rules
with respect to each Title IV Plan, and no waiver of the minimum funding
standards under the ERISA Funding Rules has been applied for or obtained. As of
the most recent valuation date for any Title IV Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60%, and neither Borrower nor any of its ERISA Affiliates knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage to fall below 60% as of the most recent. As of the date
hereof, no ERISA Event has occurred in connection with which obligations and
liabilities (contingent or otherwise) remain outstanding. No ERISA Affiliate
would have any Withdrawal Liability as a result of a complete withdrawal from
any Multiemployer Plan on the date this representation is made.

7.18 Collateral; Security Interest. Each Security Document is effective to
create in favor of the Lenders a legal, valid and enforceable security interest
in the Collateral subject thereto, which security interests are first-priority,
subject to Permitted Liens.

7.19 Regulatory Approvals. Borrower and its Subsidiaries hold, and will continue
to hold, either directly or through licensees and agents, all material
Regulatory Approvals, licenses, permits and similar governmental authorizations
of a Governmental Authority necessary or required for Borrower and its
Subsidiaries to conduct their operations and business in the manner currently
conducted.

7.20 Small Business Concern. (a) Borrower, together with its “affiliates” (as
that term is defined in Title 13 of the United States Code of Federal
Regulations) is a “Small Business” within the meaning of the SBIC Act, and the
regulations promulgated thereunder (including part 107 and 121 of Title 13 of
the United States Code of Federal Regulations).

(b) Borrower’s primary business activity does not involve, directly or
indirectly, providing funds to others (other than to its Subsidiaries), the
purchase or discounting of debt obligations,

 

42



--------------------------------------------------------------------------------

factoring or long term leasing of equipment with no provision for maintenance or
repair, and Borrower is not classified under Major Group 65 (Real Estate) or
Industry No. 1531 (Operative Builders) of the SIC Manual. Borrower acknowledges
that it has been advised that PIOP is a Small Business Investment Company and
licensee under the SBIC Act.

(c) The information regarding Borrower and its affiliates set forth in the SBA
Form 480, Form 652, and Form 1031 is accurate and complete. Borrower
acknowledges that the Lenders are relying on the representations and warranties
made by Borrower to the SBA in the SBA Form 480 provided to the Lenders.

7.21 Update of Schedules. Schedules 7.05(b) (in respect of the lists of Patents,
Copyrights and Trademarks under Section 7.05(b)(i) only), 7.05(c), 7.06, and
7.16, may be updated by Borrower prior to each Borrowing Date to insure the
continued accuracy of such Schedule as of such Borrowing Date, by Borrower
providing to the Lenders, in writing (including via electronic means), a revised
version of such Schedule in accordance with the provisions of Section 12.02.
Each such updated Schedule shall be effective immediately upon the receipt
thereof by the Lenders.

SECTION 8

AFFIRMATIVE COVENANTS

Borrower covenants and agrees with the Lenders that, until the Commitments have
expired or been terminated and all Obligations have been paid in full
indefeasibly in cash:

8.01 Financial Statements and Other Information. The Borrower will furnish to
the Lenders:

(a) as soon as available and in any event within 5 days following the date
Borrower files Form 10-Q with the SEC, the consolidated and consolidating
balance sheets of the Obligors as of the end of such quarter, and the related
consolidated and consolidating statements of income, shareholders’ equity and
cash flows of Borrower and its Subsidiaries for such quarter and the portion of
the fiscal year through the end of such quarter, prepared in accordance with
GAAP consistently applied, subject to changes resulting from normal, year-end
audit adjustments and except for the absence of notes, all in reasonable detail
and setting forth in comparative form the figures for the corresponding period
in the preceding fiscal year;

(b) as soon as available and in any event within 5 days following the date
Borrower files Form 10-K with the SEC, the consolidated and consolidating
balance sheets of Borrower and its Subsidiaries as of the end of such fiscal
year, and the related consolidated and consolidating statements of income,
shareholders’ equity and cash flows of Borrower and its Subsidiaries for such
fiscal year, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
previous fiscal year, accompanied by a report and opinion thereon of Ernst &
Young LLP or another firm of independent certified public accountants of
recognized national standing reasonably acceptable to the Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any qualification or exception as to the
scope of such audit;

 

43



--------------------------------------------------------------------------------

(c) together with the financial statements required pursuant to Sections 8.01(a)
and (b), a compliance certificate of a Responsible Officer as of the end of the
applicable accounting period (which delivery may, unless a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes) in the form of Exhibit E (a “Compliance Certificate”) including
details of any issues that are material that are raised by auditors;

(d) promptly upon receipt thereof, copies of all letters of representation
signed by an Obligor to its auditors and copies of all auditor reports delivered
for each fiscal quarter;

(e) as soon as available following the end of each fiscal year, a consolidated
condensed financial forecast for Borrower and its Subsidiaries for the following
three fiscal years (inclusive of the then current fiscal year), including
forecasted consolidated condensed balance sheets, statements of income, and cash
flows of Borrower and its Subsidiaries; provided, that such financial forecasts
shall be provided for informational purposes only and Lenders acknowledge that
Borrower makes no representations or warranties concerning the accuracy or
completeness of such financial forecasts other than that Borrower has prepared
such financial forecasts in good faith; and, provided further, that such
financial forecasts may include material, non-public information and that
Lenders must comply with applicable securities laws in connection with the
receipt of any such information;

(f) promptly, and in any event within five Business Days after receipt thereof
by an Obligor thereof, copies of each notice or other correspondence received
from any securities regulator or exchange to the authority of which Borrower may
become subject from time to time concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of such Obligor;

(g) the information regarding insurance maintained by Borrower and its
Subsidiaries as required under Section 8.05;

(h) within 5 days of filing, provide access (via posting and/or links on
Borrower’s website) to all reports on Form 10-K and Form 10-Q filed with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange; and within 5 days of filing,
provide notice and access (via posting and/or links on Borrower’s website) to
all reports on Form 8-K filed with the SEC, and copies of (or access to, via
posting and/or links on Borrower’s website) all other reports, proxy statements
and other materials filed by Borrower with the SEC, any Governmental Authority
succeeding to any of the functions of the SEC or with any national securities
exchange; and

(i) promptly following Lenders’ request at any time, proof of Borrower’s
compliance with Section 10.03.

Documents required to be delivered pursuant to Section 8.01(a) or (b) or
referred to in Section 8.02(h) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website; (ii) on which such documents are posted on the Borrower’s behalf on an

 

44



--------------------------------------------------------------------------------

Internet or intranet website, if any, to which each Lender has access (whether a
commercial, third party website or whether sponsored by the Lenders); or
(iii) on which the Borrower provides notice of filing of such documents with the
SEC by electronic mail message to the Lenders in accordance with Section 12.02.

8.02 Notices of Material Events. The Borrower will furnish to the Lenders
written notice of the following promptly after a Responsible Officer first
learns of the existence of:

(a) the occurrence of any Default;

(b) notice of the occurrence of any event with respect to its property or assets
resulting in a Loss aggregating $500,000 (or the Equivalent Amount in other
currencies) or more resulting in a Material Adverse Effect;

(c) (A) any proposed acquisition of stock, assets or property by any Obligor
that would reasonably be expected to result in environmental liability under
Environmental Laws, and (B)(1) spillage, leakage, discharge, disposal, leaching,
migration or release of any Hazardous Material required to be reported to any
Governmental Authority under applicable Environmental Laws, and (2) all actions,
suits, claims, notices of violation, hearings, investigations or proceedings
pending, or to the best of Borrower’s Knowledge, threatened against or affecting
Borrower or any of its Subsidiaries or with respect to the ownership, use,
maintenance and operation of their respective businesses, operations or
properties, relating to Environmental Laws or Hazardous Material;

(d) the assertion of any environmental matter by any Person against, or with
respect to the activities of, Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations which could reasonably be expected to
(either individually or in the aggregate) result in a Material Adverse Effect;

(e) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Borrower or any of
its Affiliates that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect, including, in any event, any filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting Borrower or any of its Affiliates;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of intent
to terminate any Title IV Plan, a copy of such notice and (ii) promptly, and in
any event within ten days, after any Responsible Officer of any ERISA Affiliate
knows or has reason to know that a request for a minimum funding waiver under
Section 412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto;

 

45



--------------------------------------------------------------------------------

(g) (i) the termination of any Material Agreement, other than the expiration of
such agreement in accordance with its terms; (ii) the entering into of any new
Material Agreement by an Obligor; or (iii) any material amendment to a Material
Agreement;

(h) the reports and notices as required by the Security Documents;

(i) within 30 days of the date thereof, or, if earlier, on the date of delivery
of any financial statements pursuant to Section 8.01, notice of any material
change in accounting policies or financial reporting practices by the Obligors
(which requirement will be deemed satisfied by the description thereof in a Form
10-K, Form 10-Q or Form 8-K filed with the SEC);

(j) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

(k) concurrently with the delivery of financial statements under
Section 8.01(b), the creation or other acquisition of any Intellectual Property
by Borrower or any Subsidiary after the date hereof and during such prior fiscal
year which is registered or becomes registered or the subject of an application
for registration with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable, or with any other equivalent foreign Governmental
Authority;

(l) any change to the Borrower’s and each Subsidiary Guarantor’s ownership of
Deposit Accounts, Securities Accounts and Commodity Accounts, by delivering to
Lenders an updated Annex 7 to the Security Agreement setting forth a complete
and correct list of all such accounts as of the date of such change;

(m) any change or development that causes Borrower to cease to be a “Small
Business” within the meaning of the SBIC Act, and the regulations promulgated
thereunder; or

(n) such other information respecting the operations, properties, business or
condition (financial or otherwise) of the Obligors (including with respect to
the Collateral) as the Majority Lenders may from time to time reasonably
request.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a financial officer or other executive officer of Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

8.03 Existence; Conduct of Business. (a) Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under
Section 9.03.

(b) Provided that PIOP is a Lender hereunder as of the Closing Date, (i) without
obtaining the prior written approval of PIOP, Borrower will not change within
one (1) year after the Closing Date, Borrower’s business activity to a business
activity to which a licensee under

 

46



--------------------------------------------------------------------------------

the SBIC Act is prohibited from providing funds by the SBIC Act, as more
specifically set forth under Part 107.720 of Title 13 of the United States Code
of Federal Regulations, and (ii) if Borrower’s business activity changes to such
a prohibited business activity or the proceeds are used for ineligible business
activities, Borrower will use all commercially reasonable efforts and cooperate
in good faith to assist PIOP to sell or transfer its Proportionate Share of the
Loans in a commercially reasonable manner; provided that in no way shall this be
considered PIOP’s sole remedy if Borrower’s business activity changes to such a
prohibited business activity.

8.04 Payment of Obligations. Borrower will, and will cause each of its
Subsidiaries to, pay and discharge its obligations, including (i) all taxes,
fees, assessments and governmental charges or levies imposed upon it or upon its
properties or assets prior to the date on which penalties attach thereto, except
to the extent such taxes, fees, assessments or governmental charges or levies,
or such claims are being contested in good faith by appropriate proceedings and
are adequately reserved against in accordance with GAAP; (ii) all lawful claims
which, if unpaid, would by law become a Lien upon its property not constituting
a Permitted Lien, except to the extent such claims are being contested in good
faith by appropriate proceedings and are adequately reserved against in
accordance with GAAP; and (iii) all Indebtedness other than Permitted
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

8.05 Insurance. Borrower will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. Upon the request of the Majority Lenders, Borrower shall furnish the
Lenders from time to time with full information as to the insurance carried by
it and, if so requested, copies of all such insurance policies. Borrower also
shall furnish to the Lenders from time to time upon the request of the Majority
Lenders a certificate from the Borrower’s insurance broker or other insurance
specialist stating that all premiums then due on the policies relating to
insurance on the Collateral have been paid and that such policies are in full
force and effect. The Borrower shall use commercially reasonable efforts to
ensure, or cause others to ensure, that all insurance policies required under
this Section 8.05 shall provide that they shall not be terminated or cancelled
nor shall any such policy be materially changed in a manner adverse to the
Borrower without at least 30 days’ prior written notice to the Borrower and the
Lenders. Receipt of notice of termination or cancellation of any such insurance
policies or reduction of coverages or amounts thereunder shall entitle the
Lenders to renew any such policies, cause the coverages and amounts thereof to
be maintained at levels required pursuant to the first sentence of this
Section 8.05 or otherwise to obtain similar insurance in place of such policies,
in each case at the expense of the Borrower.

8.06 Books and Records; Inspection Rights. Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries are made of all financial dealings and transactions in
relation to its business and activities. Borrower will, and will cause each of
its Subsidiaries to, permit any representatives designated by the Lender, upon
reasonable prior notice, to visit during normal business hours and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs,

 

47



--------------------------------------------------------------------------------

finances and condition with its officers and independent accountants, all at
such reasonable times (but not more often than once a year unless an Event of
Default has occurred and is continuing).

8.07 Compliance with Laws and Other Obligations. Borrower will, and will cause
each of its Subsidiaries to, (i) comply in all material respects with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including Environmental Laws) and (ii) comply in all material
respects with all terms of Indebtedness and all other Material Agreements, in
each case, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

8.08 Maintenance of Properties, Etc.

(a) Borrower shall, and shall cause each of its Subsidiaries to, maintain and
preserve all of its properties necessary or useful in the proper conduct of its
business in good working order and condition in accordance with the general
practice of other Persons of similar character and size, ordinary wear and tear
and damage from casualty or condemnation excepted.

(b) Without limiting the generality of clause (a) above, Borrower shall comply
with each of the following covenants with respect to each Borrower Lease:

(i) Borrower shall diligently perform and timely observe all of the material
terms or those that could result in a termination of the lease, covenants and
conditions of each Borrower Lease on the part of Borrower to be performed and
observed prior to the expiration of any applicable grace period therein provided
and use its reasonable best efforts to preserve and to keep unimpaired and in
full force and effect each Borrower Lease.

(ii) Borrower shall promptly notify Lenders of the giving of any written notice
by Borrower Landlord to Borrower of any default by Borrower thereunder, and
promptly deliver to Lenders a true copy of each such notice. If Borrower shall
be in default under any Borrower Lease, Lenders shall have the right (but not
the obligation), upon reasonable advance written notice to Borrower, to cause
the default or defaults under such Borrower Lease to be remedied and otherwise
exercise any and all rights of Borrower under such Borrower Lease, as may be
necessary to cure any default and Lenders shall have the right to enter all or
any portion of the Property, at such times and in such manner as Lenders
reasonably deem necessary, to cure any such default. Without limiting the
foregoing, upon any such default, Borrower shall promptly execute, acknowledge
and deliver to Lenders such instruments as may reasonably be required of
Borrower to permit Lenders to cure any default under such Borrower Lease or
permit Lenders to take such other action required to enable Lenders to cure or
remedy the matter in default and preserve the security interest of Lenders under
the Loan Documents with respect to the Borrower Facility.

(iii) Borrower shall use commercially reasonable efforts to enforce, in a
commercially reasonable manner, each material covenant or obligation of the
Borrower Landlord in each Borrower Lease in accordance with its terms.

(iv) Borrower, promptly upon learning that Borrower Landlord has failed to
perform the material terms and provisions under any Borrower Lease and
immediately upon

 

48



--------------------------------------------------------------------------------

learning of a rejection or disaffirmance or purported rejection or disaffirmance
of the Borrower Lease pursuant to any state or federal bankruptcy law, shall
notify Lenders thereof.

(v) Borrower shall promptly, after obtaining knowledge of such filing notify
Lenders orally of any filing by or against Borrower Landlord under any Borrower
Lease of a petition under the Bankruptcy Code or other applicable law. Borrower
shall thereafter promptly give written notice of such filing to Lenders, setting
forth any material information available to Borrower as to the date of such
filing, the court in which such petition was filed, and the relief sought in
such filing. Borrower shall promptly deliver to Lenders any and all notices,
summonses, pleadings, applications and other documents received by Borrower in
connection with any such petition and any proceedings relating to such petition.

8.09 Licenses. Borrower shall, and shall cause each of its Subsidiaries to,
obtain and maintain all licenses, authorizations, consents, filings, exemptions,
registrations and other Governmental Approvals necessary in connection with the
execution, delivery and performance of the Loan Documents, the consummation of
the Transactions or the operation and conduct of its business and ownership of
its properties, except where failure to do so could not reasonably be expected
to have a Material Adverse Effect.

8.10 Action under Environmental Laws. Borrower shall, and shall cause each of
its Subsidiaries to, upon becoming aware of the presence of any Hazardous
Materials or the existence of any environmental liability under applicable
Environmental Laws with respect to their respective businesses, operations or
properties, take all actions, at their cost and expense, as shall be necessary
or advisable to investigate and clean up the condition of their respective
businesses, operations or properties, including all required removal,
containment and remedial actions, and restore their respective businesses,
operations or properties to a condition in compliance with applicable
Environmental Laws, except to the extent nonaction could not reasonably be
expected to have a Material Adverse Effect; and provided, however, that neither
Borrower nor any of its Subsidiaries shall be required to undertake any such
clean up, removal, containment, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstance
in accordance with GAAP.

8.11 Use of Proceeds. The proceeds of the Loans will be used only as provided in
Section 2.05. No part of the proceeds of the Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X. Provided that PIOP is a Lender hereunder as of the
Closing Date, neither Borrower nor any of its affiliates (as that term is
defined in Section 121.103 of Title 13 of the United States Code of Federal
Regulation) will engage in any activities or use directly or indirectly the
proceeds from the Loans in the amount made by PIOP for any purpose for which an
SBIC is prohibited from providing funds by the SBIC Act as set forth in
Section 107.720 of Title 13 of the United States Code of Federal Regulation.

8.12 Certain Obligations Respecting Subsidiaries; Further Assurances.

 

49



--------------------------------------------------------------------------------

(a) Subsidiary Guarantors. Borrower will take such action, and will cause each
of its Subsidiaries to take such action, from time to time as shall be necessary
to ensure that all Subsidiaries that are Domestic Subsidiaries of Borrower, and
such Foreign Subsidiaries as are required under Section 8.12(b), are “Subsidiary
Guarantors” hereunder. Without limiting the generality of the foregoing, in the
event that Borrower or any of its Subsidiaries shall form or acquire any new
Subsidiary that is a Domestic Subsidiary or a Foreign Subsidiary meeting the
requirements of Section 8.12(b), Borrower and its Subsidiaries will:

(i) cause such new Subsidiary to become a “Subsidiary Guarantor” hereunder, and
a “Grantor” under the Security Agreement, pursuant to a Guarantee Assumption
Agreement;

(ii) take such action or cause such Subsidiary to take such action (including
delivering such shares of stock together with undated transfer powers executed
in blank) as shall be necessary to create and perfect valid and enforceable
first priority (subject to Permitted Liens permitted under Section 9.02(c))
Liens on substantially all of the personal property of such new Subsidiary as
collateral security for the obligations of such new Subsidiary hereunder;

(iii) cause the parent of such Subsidiary to execute and deliver a pledge
agreement in favor of the Lenders in respect of all outstanding issued shares of
such Subsidiary; and

(iv) deliver such proof of corporate action, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by each
Obligor pursuant to Section 6.01 on the Closing Date or as the Majority Lenders
shall have reasonably requested.

(b) Foreign Subsidiaries. In the event that, at any time, Foreign Subsidiaries
of Borrower have, in the aggregate, (i) total revenues constituting 5% or more
of the total revenues of Borrower and its Subsidiaries on a consolidated basis,
or (ii) total assets constituting 5% or more of the total assets of Borrower and
its Subsidiaries on a consolidated basis, promptly (and, in any event, within 30
days after such time) the Borrower shall cause one or more of such Foreign
Subsidiaries to become Subsidiary Guarantors in the manner set forth in
Section 8.12(a), such that, after such Subsidiaries become Subsidiary
Guarantors, the non-guarantor Foreign Subsidiaries in the aggregate shall cease
to have revenues or assets, as applicable, that meet the thresholds set forth in
clauses (i) and (ii) above; provided that no Foreign Subsidiary shall be
required to become a Subsidiary Guarantor if doing so would result in adverse
tax consequences for Borrower and its Subsidiaries, taken as a whole. However,
if a Foreign Subsidiary is precluded from becoming a Subsidiary Guarantor as a
result of the adverse tax consequences described in the previous sentence,
Borrower shall nonetheless pledge 65% of the total number of shares of voting
stock of such Foreign Subsidiary to the Lenders to secure the Obligations under
this Agreement.

(c) Further Assurances. Borrower will, and will cause each of its Subsidiaries
to, take such action from time to time as shall reasonably be requested by the
Majority Lenders to effectuate the purposes and objectives of this Agreement.

Without limiting the generality of the foregoing, the Borrower will, and will
cause each Person

 

50



--------------------------------------------------------------------------------

that is required to be a Subsidiary Guarantor to, take such action from time to
time (including executing and delivering such assignments, security agreements,
control agreements and other instruments) as shall be reasonably requested by
the Majority Lenders to create, in favor of the Lenders, perfected security
interests and Liens in substantially all of the personal property of such
Obligor (subject to Permitted Liens) as collateral security for the Obligations;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents.

8.13 Termination of Non-Permitted Liens. In the event that Borrower or any of
its Subsidiaries shall become aware or be notified by the Lenders of the
existence of any outstanding Lien against any Property of Borrower or any of its
Subsidiaries, which Lien is not a Permitted Lien, the Borrower shall use its
reasonable best efforts to promptly terminate or cause the termination of such
Lien.

8.14 Intellectual Property.

(a) Notwithstanding any provision in this Agreement or any other Loan Documents
to the contrary, the Lenders are not assuming any liability or obligation of the
Borrower, the Subsidiary Guarantors or their Subsidiaries of whatever nature,
whether presently in existence or arising or asserted hereafter, except to the
extent required under applicable law in connection with any Intellectual
Property license agreement of the Borrower, the Subsidiary Guarantors or their
Subsidiaries in the event that the Lenders foreclose on such Collateral. All
such liabilities and obligations shall be retained by and remain obligations and
liabilities of the Obligors, the Subsidiary Guarantors and/or their Subsidiaries
as the case may be, except to the extent required under applicable law in
connection with any Intellectual Property license agreement of the Borrower, the
Subsidiary Guarantors or their Subsidiaries in the event that the Lenders
foreclose on such Collateral. Without limiting the foregoing, the Lenders are
not assuming and shall not be responsible for any liabilities or Claims of the
Borrower, the Subsidiary Guarantors or their Subsidiaries, whether present or
future, absolute or contingent and whether or not relating to the Obligors, the
Obligor Intellectual Property, and/or the Material Agreements, and the Borrower
shall indemnify and save harmless the Lenders from and against all such
liabilities, Claims and Liens, except to the extent required under applicable
law in connection with any Intellectual Property license agreement of the
Borrower, the Subsidiary Guarantors or their Subsidiaries in the event that the
Lenders foreclose on such Collateral. Without limiting the foregoing, this
Agreement shall not constitute an agreement to assign any Contracts of, or
Obligor Intellectual Property to, the Lenders, except to the extent required
under applicable law in connection with any Intellectual Property license
agreement of the Borrower, the Subsidiary Guarantors or their Subsidiaries in
the event that the Lenders foreclose on such Collateral.

(b) In the event that the Obligors acquire Obligor Intellectual Property during
the term of this Agreement, then the provisions of this Agreement shall
automatically apply thereto and any such Obligor Intellectual Property shall
automatically constitute part of the Collateral hereunder, without further
action by any party, in each case from and after the date of such acquisition
(except that any representations or warranties of any Obligor shall apply to any
such Obligor Intellectual Property only from and after the date, if any,
subsequent to such acquisition that such representations and warranties are
brought down or made anew as provided herein).

 

51



--------------------------------------------------------------------------------

8.15 Post-Closing Items.

(a) Borrower shall use commercially reasonable efforts to execute and deliver to
the Lenders such duly executed Intellectual Property security agreements, as the
Lenders may require with respect to foreign Intellectual Property, and take such
other action as the Lenders may reasonably deem necessary or appropriate to duly
record or otherwise perfect the security interest created thereunder in that
portion of the Collateral consisting of Intellectual Property located outside
the United States in the jurisdictions listed on Schedule 8.15(a).

(b) Borrower shall use commercially reasonable efforts to execute and deliver to
the Lenders such duly executed Landlord Consents and Collateral Access
Agreements relating to the Borrower Facility.

8.16 Small Business Documentation. (a) Borrower shall, no later than twenty
(20) Business Days prior to the Closing Date but may be with the delivery of a
Notice of Borrowing, notify the Lenders whether Borrower, together with its
“affiliates” (as that term is defined in Title 13 of the United States Code of
Federal Regulations), shall be a “Small Business” within the meaning of the SBIC
Act, and the regulations promulgated thereunder (including part 107 and 121 of
Title 13 of the United States Code of Federal Regulations) on the Closing Date.
Upon the receipt of any such notice that Borrower is unable to make any of the
representations set forth in Section 7.20 on the Closing Date, PIOP may in its
sole decision withdraw as a Lender hereunder and transfer its Commitments
hereunder to any of the other Lenders if PIOP determines that it shall no longer
be able to participate as a Lender hereunder in accordance with the SBIC Act,
and the regulations promulgated thereunder.

(b) To the extent that PIOP shall be a Lender hereunder as of the Closing Date,
Borrower shall accurately complete, execute, and deliver to PIOP prior to the
Closing Date, SBA Forms 480, 652, and 1031 (Parts A and B).

SECTION 9

NEGATIVE COVENANTS

Borrower covenants and agrees with the Lenders that, until the Commitments have
expired or been terminated and all Obligations have been paid in full
indefeasibly in cash:

9.01 Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
whether directly or indirectly, except:

(a) the Obligations and the Existing Term Loan Obligations;

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.13(b)-1
and Permitted Refinancings thereof; provided that, in each case, such
Indebtedness (other than Permitted Priority Debt) is subordinated to the
Obligations on terms satisfactory to the Majority Lenders;

(c) Permitted Priority Debt;

(d) [reserved];

 

52



--------------------------------------------------------------------------------

(e) accounts payable to trade creditors for goods and services and current
operating liabilities (not the result of the borrowing of money) incurred in the
ordinary course of Borrower’s or its Subsidiary’s business in accordance with
customary terms and paid within the specified time, unless contested in good
faith by appropriate proceedings and reserved for in accordance with GAAP;

(f) Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by Borrower or any Subsidiary Guarantor in
the ordinary course of business;

(g) Indebtedness (i) of Borrower to any Subsidiary Guarantor and (ii) of any
Subsidiary Guarantor to Borrower or any other Subsidiary Guarantor;

(h) Guarantees by Borrower of Indebtedness of any Subsidiary Guarantor and by
any Subsidiary Guarantor of Indebtedness of Borrower or any other Subsidiary
Guarantor if such guaranteed Indebtedness is Permitted Indebtedness of such
Subsidiary Guarantor or Borrower;

(i) normal course of business equipment financing; provided that (i) if secured,
the collateral therefor consists solely of the assets being financed, the
products and proceeds thereof and books and records related thereto, and
(ii) the aggregate outstanding principal amount of such Indebtedness, when added
to the aggregate outstanding principal amount of the Indebtedness permitted in
reliance on Section 9.01(k), does not exceed $500,000 (or the Equivalent Amount
in other currencies) at any time;

(j) Permitted Subordinated Debt;

(k) Indebtedness of Borrower or any Subsidiary in respect of Capital Lease
Obligations, provided that the aggregate outstanding principal amount of such
Indebtedness, when added to the aggregate outstanding principal amount of the
Indebtedness permitted in reliance on Section 9.01(i), does not exceed $500,000
(or the Equivalent Amount in other currencies) at any time;

(l) Indebtedness of any Person acquired in a Permitted Acquisition (so long as
such Indebtedness (A) existed prior to the acquisition of such Person by
Borrower or any Subsidiary, (B) is not created in connection with such
acquisition and (C) is solely the obligation of such Person and not of Borrower
or any other Subsidiary), provided that the aggregate outstanding principal
amount of such Indebtedness, when added to the aggregate outstanding principal
amount of the Indebtedness permitted in reliance on Section 9.01(m), does not
exceed $5,000,000 (or the Equivalent Amount in other currencies) in the
aggregate;

(m) Indebtedness consisting of contingent liabilities in respect of
indemnification obligations or adjustment of purchase price in connection with
the consummation of Permitted Acquisitions, provided that the aggregate
outstanding principal amount of such Indebtedness, when added to the aggregate
outstanding principal amount of the Indebtedness permitted in reliance on
Section 9.01(l), does not exceed $5,000,000 (or the Equivalent Amount in other
currencies) in the aggregate;

 

53



--------------------------------------------------------------------------------

(n) Indebtedness incurred in a transaction specifically permitted under Section
9.10(d);

(o) other Indebtedness not to exceed $250,000 in aggregate at any one time
outstanding; and

(p) Indebtedness approved in advance in writing by the Majority Lenders.

9.02 Liens. Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except (collectively,
“Permitted Liens”):

(a) Liens securing the Obligations and the Existing Term Loan Obligations;

(b) any Lien on any property or asset of Borrower or any of its Subsidiaries
existing on the date hereof and set forth in Schedule 7.13(b)-2; provided that
(i) no such Lien shall extend to any other property or asset of Borrower or any
of its Subsidiaries and (ii) any such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(c) Liens described in the definition of “Permitted Priority Debt”;

(d) Liens securing Indebtedness permitted under Section 9.01(i) or (k); provided
that such Liens are restricted solely to the collateral described in
Section 9.01(i) or (k);

(e) Liens imposed by law which were incurred in the ordinary course of business,
including (but not limited to) carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business and which
(x) do not in the aggregate materially detract from the value of the Property
subject thereto or materially impair the use thereof in the operations of the
business of such Person or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject to such liens and for which adequate reserves have
been made if required in accordance with GAAP;

(f) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other similar social
security legislation;

(g) Liens securing taxes, assessments and other governmental charges, the
payment of which is not yet due or is being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made;

(h) servitudes, easements, rights of way, restrictions and other similar
encumbrances on real Property imposed by applicable Laws and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor imperfections in title thereto which, in the
aggregate, are not material, and which do not in any case materially detract

 

54



--------------------------------------------------------------------------------

from the value of the property subject thereto or interfere with the ordinary
conduct of the business of any of the Obligors;

(i) with respect to any real Property, (A) such defects or encroachments as
might be revealed by an up-to-date survey of such real Property; (B) the
reservations, limitations, provisos and conditions expressed in the original
grant, deed or patent of such property by the original owner of such real
Property pursuant to applicable Laws; and (C) rights of expropriation, access or
user or any similar right conferred or reserved by or in applicable Laws, which,
in the aggregate for (A), (B) and (C), are not material, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of any of the Obligors;

(j) Liens on Patents, Trademarks, Copyrights or other Intellectual Property
rights to the extent (i) such Liens arise from non-exclusive licenses or
sublicenses thereof entered into the ordinary course of business of Borrower or
any of its Subsidiaries and (ii) such non-exclusive licenses or sublicenses do
not, in the aggregate, materially interfere with the ordinary conduct of
business of Borrower and its Subsidiaries;

(k) Bankers’ liens, rights of setoff and similar Liens incurred on deposits made
in the ordinary course of business; and

(l) Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligations, surety and appeal bond or
government contracts in the ordinary course of business and not for borrowed
money;

provided that no Lien otherwise permitted under any of the foregoing Sections
9.02(b) (unless such Lien is of the type described under Section 9.02(j)), (c),
(d), (e), (f), (h) and (i) shall apply to any Material Intellectual Property.

9.03 Fundamental Changes and Acquisitions. Borrower will not, and will not
permit any of its Subsidiaries to, (i) enter into any transaction of merger,
amalgamation or consolidation (ii) liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution) (iii) make any Acquisition or otherwise
acquire any business or substantially all the property from, or capital stock
of, or be a party to any acquisition of, any Person. Notwithstanding the
foregoing provisions of this Section 9.03:

(a) Borrower and its Subsidiaries may make Investments permitted under Section
9.05;

(b) Borrower may be merged, amalgamated or consolidated with or into another
Person provided that Borrower gives the Lenders advance notice prior to entering
into any agreement in connection with such transaction of merger, amalgamation
or consolidation and otherwise complies with Section 3.03(b)(ii);

(c) any Subsidiary Guarantor may be merged, amalgamated or consolidated with or
into Borrower or any other Subsidiary Guarantor;

 

55



--------------------------------------------------------------------------------

(d) any Subsidiary Guarantor may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation or otherwise) to Borrower
or another Subsidiary Guarantor; and

(e) the capital stock of any Subsidiary Guarantor may be sold, transferred or
otherwise disposed of to Borrower or another Subsidiary Guarantor; and

(f) Borrower and its Subsidiaries may make Permitted Acquisitions, not to exceed
$10,000,000 in the aggregate.

9.04 Lines of Business. Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than the
business engaged in on the date hereof by Borrower or any Subsidiary or a
business reasonably related thereto.

9.05 Investments. Borrower will not, and will not permit any of its Subsidiaries
to, make, directly or indirectly, or permit to remain outstanding any
Investments except:

(a) Investments outstanding on the date hereof and identified in Schedule 9.05;

(b) operating deposit accounts with banks;

(c) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sales of goods or services in the ordinary course of
business, and Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

(d) Permitted Cash Equivalent Investments;

(e) Investments by Borrower and the Subsidiary Guarantors in Borrower’s
wholly-owned Subsidiary Guarantors (for greater certainty, Borrower shall not be
permitted to have any direct or indirect Subsidiaries that are not wholly-owned
Subsidiaries);

(f) Hedging Agreements entered into in the ordinary course of Borrower’s
financial planning solely to hedge currency risks (and not for speculative
purposes) and in an aggregate notional amount for all such Hedging Agreements
not in excess of $1,500,000 (or the Equivalent Amount in other currencies);

(g) Investments consisting of security deposits with utilities and other like
Persons made in the ordinary course of business;

(h) Investments consisting of employee loans, travel advances and guarantees in
accordance with Borrower’s usual and customary practices with respect thereto
(if permitted by applicable law) which in the aggregate shall not exceed
$500,000 outstanding at any time (or the Equivalent Amount in other currencies);

(i) Investments received in connection with any Insolvency Proceedings in
respect of any customers, suppliers or clients and in settlement of delinquent
obligations of, and other disputes with, customers, suppliers or clients;

 

56



--------------------------------------------------------------------------------

(j) Permitted Acquisitions;

(k) Investments permitted pursuant to Section 9.03;

(l) Indebtedness permitted by Section 9.01; and

(m) other Investments not exceeding $100,000 individually or $500,000 in the
aggregate.

9.06 Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

(a) Borrower and each Subsidiary may declare and pay dividends with respect to
its capital stock payable solely in additional shares of its common stock;

(b) Borrower and each Subsidiary may purchase, redeem, retire, or otherwise
acquire shares of its capital stock or other equity interests with the proceeds
received from a substantially concurrent issue of new shares of its capital
stock or other equity interests;

(c) for the payment of dividends by any Subsidiary Guarantor to Borrower or to
any other Subsidiary Guarantor; and

(d) Borrower may make the following Restricted Payments, not to exceed $500,000
in the aggregate in any fiscal year:

(i) Borrower may purchase, redeem, retire, or otherwise acquire shares of its
capital stock or other equity interests from former employees or consultants
pursuant to stock repurchase agreements or agreements that have a similar
purpose or function so long as an Event of Default does not exist at the time of
such repurchase and would not exist after giving effect to such repurchase;

(ii) Borrower may purchase shares of capital stock in connection with the
exercise of stock options by way of cashless exercise or in connection with the
satisfaction of withholding obligations; and

(iii) Borrower may purchase fractional shares of capital stock arising out of
stock dividends, forward or reverse stock splits, combinations or business
combinations.

9.07 Payments of Indebtedness. Borrower will not, and will not permit any of its
Subsidiaries to, make any payments in respect of any Indebtedness other than
(i) the Obligations and (ii) subject to any applicable terms of subordination,
other Permitted Indebtedness.

9.08 Change in Fiscal Year. The Borrower will not, and will not permit any of
its Subsidiaries to, change the last day of its fiscal year from that in effect
on the date hereof, except to change the fiscal year of a Subsidiary acquired in
connection with an Acquisition to conform its fiscal year to the Borrower’s.

 

57



--------------------------------------------------------------------------------

9.09 Sales of Assets, Etc. Unless the Borrower simultaneously makes the
prepayment required under Section 3.03(b)(i), the Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease, exclusively license (in
terms of geography or field of use), transfer, or otherwise dispose of any of
its Property (including accounts receivable and capital stock of Subsidiaries)
to any Person in one transaction or series of transactions (any thereof, an
“Asset Sale”), except for any of the following:

(a) transfers of cash in the ordinary course of its business for equivalent
value;

(b) dispositions of Permitted Cash Equivalent Investments for equivalent value;

(c) sales of inventory in the ordinary course of its business on ordinary
business terms including to distributors;

(d) dispositions of accounts receivable for purposes of collection in the
ordinary course of business;

(e) disposition of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property;

(f) development and other collaborative arrangements where such arrangements
provide for the licenses or disclosure of Patents, Trademarks, Copyrights or
other Intellectual Property rights in the ordinary course of business and
consistent with general market practices where such license requires periodic
payments based on per unit sales of a product over a period of time and provided
that such licenses must be true licenses as opposed to licenses that are sales
transactions in substance;

(g) transfers of Property by any Obligor to any other Obligor;

(h) dispositions of any Property that is obsolete or worn out or no longer used
or useful in the Business;

(i) those transactions permitted by Sections 9.02, 9.03 or 9.05; and

(j) so long as no Default or Event of Default has occurred and is continuing, or
would result therefrom, dispositions of assets not otherwise permitted in
clauses (a) through (i) hereof so long as such dispositions are made at fair
market value and the aggregate amount of all such dispositions would not exceed
$1,000,000 during any fiscal year, or exceed $2,000,000 in the aggregate during
the term of this Agreement.

Lenders acknowledge and agree that clause (e) above includes the right for
Borrower to make decisions in the ordinary course of business regarding the
registration of any of its Intellectual Property, including without limitation,
any decisions regarding application, prosecution, abandonment, or cancellation
of any such Intellectual Property, without the consent of any Lender.

 

58



--------------------------------------------------------------------------------

9.10 Transactions with Affiliates. Borrower will not, and will not permit any of
its Subsidiaries to, sell, lease, license or otherwise transfer any assets to,
or purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except for any of
the following:

(a) transactions between or among Obligors;

(b) any Indebtedness permitted by Section 9.01;

(c) any Investment permitted by Section 9.05;

(d) any Restricted Payment permitted by Section 9.06;

(e) any Asset Sale permitted by Section 9.09;

(f) customary compensation and indemnification of, and other employment
arrangements with, directors, officers and employees of Borrower or any
Subsidiary in the ordinary course of business,

(g) Borrower may issue debt or Equity Interests to Affiliates in exchange for
cash, provided that the terms thereof are no less favorable (including the
amount of cash received by Borrower) to Borrower than those that would be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of Borrower; and

(h) the transactions set forth on Schedule 9.10.

9.11 Restrictive Agreements. Except for Permitted Restrictive Agreements,
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of Borrower or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) the ability of any Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to Borrower or any other Subsidiary
or to Guarantee Indebtedness of Borrower or any other Subsidiary; provided that:

(i) the foregoing shall not apply to (x) restrictions and conditions imposed by
law or by this Agreement and (y) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder; and

(ii) the foregoing clause (a) shall not apply to (x) restrictions or conditions
imposed by any agreement relating to secured Permitted Indebtedness if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (y) customary provisions in leases, in-bound licenses of
Intellectual Property and other contracts restricting the assignment thereof;

 

59



--------------------------------------------------------------------------------

(iii) the foregoing shall not apply to any stockholder agreement, charter, by
laws or other organizational documents of Borrower or any Subsidiary as in
effect on the date hereof and as amended as permitted hereunder; and

(iv) the foregoing shall not apply to Permitted Liens.

9.12 Amendments to Material Agreements. Borrower will not, and will not permit
any of its Subsidiaries to, enter into any material amendment to or material
modification of any Material Agreement or terminate any Material Agreement
(unless replaced with another agreement that, viewed as a whole, is on better
terms for Borrower or such Subsidiary) without in each case the prior written
consent of the Lender (which consent shall not be unreasonably withheld or
delayed).

9.13 Preservation of Borrower Lease; Operating Leases.

(a) Notwithstanding any provision of this Agreement to the contrary, Borrower
shall not:

(i) Surrender, terminate, forfeit, or suffer or permit the surrender,
termination or forfeiture of, or agree to a material change, modification, or
amendment to, any Borrower Lease that is materially adverse to the Lenders, nor
transfer, sell, assign, convey, dispose of, mortgage, pledge, hypothecate,
assign or encumber any of its interest in, any Borrower Lease;

(ii) Waive, excuse, condone or in any way release or discharge Borrower Landlord
of or from its material obligations, covenants and/or conditions under any
Borrower Lease to the extent such waiver, excuse, condonement, release or
discharge is materially adverse to the Lenders; or

(iii) Elect to treat any Borrower Lease as terminated or rejected under
subsection 365 of the Bankruptcy Code or other applicable Law. Any such election
made without Majority Lenders’ prior written consent shall be void. If, pursuant
to subsection 365 of the Bankruptcy Code or other applicable law, Borrower seeks
to offset, against the rent reserved in any Borrower Lease, the amount of any
damages caused by the nonperformance by Borrower Landlord of any of its
obligations thereunder after the rejection by Borrower Landlord of such Borrower
Lease under the Bankruptcy Code or other applicable Law, then Borrower shall not
effect any offset of any amounts objected to by Lenders.

(b) Borrower will not, and will not permit any of its Subsidiaries to, make any
expenditures in respect of operating leases, except for:

(i) real estate operating leases;

(ii) operating leases between Borrower and any of its wholly-owned Subsidiaries
or between any of Borrower’s wholly-owned Subsidiaries; and

(c) operating leases that would not cause Borrower and its Subsidiaries, on a
consolidated basis, to make payments exceeding $1,000,000 (or the Equivalent
Amount in other currencies) in any fiscal year.

 

60



--------------------------------------------------------------------------------

9.14 Sales and Leasebacks. Except as disclosed on Schedule 9.14, Borrower will
not, and will not permit any of its Subsidiaries to, become liable, directly or
indirectly, with respect to any lease, whether an operating lease or a Capital
Lease Obligation, of any property (whether real, personal, or mixed), whether
now owned or hereafter acquired, (i) which Borrower or such Subsidiary has sold
or transferred or is to sell or transfer to any other Person and (ii) which
Borrower or such Subsidiary intends to use for substantially the same purposes
as property which has been or is to be sold or transferred.

9.15 Hazardous Material. Borrower will not, and will not permit any of its
Subsidiaries to, use, generate, manufacture, install, treat, release, store or
dispose of any Hazardous Material, except in compliance with all applicable
Environmental Laws or where the failure to comply could not reasonably be
expected to result in a Material Adverse Change.

9.16 Accounting Changes. Borrower will not, and will not permit any of its
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP.

9.17 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to exist
(a) any event that could result in the imposition of a Lien with respect to any
Title IV Plan or Multiemployer Plan or (b) any other ERISA Event that would, in
the aggregate, have a Material Adverse Effect. No Obligor or Subsidiary thereof
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan.

SECTION 10

FINANCIAL COVENANTS

10.01 Minimum Revenue.

(a) Borrower and its Subsidiaries shall have Revenue:

(i) during the twelve month period beginning on January 1, 2014, of at least
$30,000,000;

(ii) during the twelve month period beginning on January 1, 2015, of at least
$50,000,000;

(iii) during the twelve month period beginning on January 1, 2016, of at least
$65,000,000;

(iv) during the twelve month period beginning on January 1, 2017, of at least
$80,000,000;

(v) during the twelve month period beginning on January 1, 2018, of at least
$95,000,000; and

(vi) during each twelve month period following thereafter, of at least
$95,000,000.

 

61



--------------------------------------------------------------------------------

10.02 Cure Right.

(a) Notwithstanding anything to the contrary contained in Section 11, in the
event that the Borrower fails to comply with the covenants contained in
Section 10.01(a)(i)-(v) or Section 10.03 (such covenants for such applicable
periods being the “Specified Financial Covenants”), Borrower shall have the
right at any time in the twelve (12) months prior to, or within 90 (ninety) days
of, the end of the respective calendar year:

(i) to issue additional shares of Equity Interests in exchange for cash (the
“Equity Cure Right”), or

(ii) to borrow Permitted Subordinated Debt (the “Subordinated Debt Cure Right”
and, collectively with the Equity Cure Right, the “Cure Right”),

and upon the receipt by Borrower of the Cure Amount pursuant to the exercise of
such Cure Right, such Cure Amount shall be deemed to constitute Revenue or cash,
as applicable, of Borrower for purposes of the Specified Financial Covenants and
the Specified Financial Covenants shall be recalculated. If, after giving effect
to the foregoing recalculation, Borrower shall then be in compliance with the
requirements of the Specified Financial Covenants, Borrower shall be deemed to
have satisfied the requirements of the Specified Financial Covenants as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach of the
Specified Financial Covenants that had occurred shall be deemed cured without
any further action of Borrower or Lenders for all purposes under the Loan
Documents.

(b) Notwithstanding anything herein to the contrary, (i) the Cure Right may be
exercised no more than twice, (ii) the amount of the payment received by
Borrower from investors investing in Borrower pursuant to Section 10.02(a) (the
“Cure Amount”) shall be equal to twice the shortfall amount required to cause
the Borrower to be in compliance with the Specified Financial Covenants,
(iii) Borrower shall deliver a compliance certificate, evidencing compliance
with the Specified Financial Covenants after giving effect to receipt of the
Cure Amount, and (iv) upon receipt by Borrower of the Cure Amount, Borrower
shall immediately prepay the Loans, without any Prepayment Premium, in an amount
equal to the Cure Amount, credited in the order set forth on
Section 3.03(b)(i)(A)-(E).

10.03 Minimum Cash

Borrower and Subsidiaries shall maintain at all times Liquidity in an amount
which shall exceed the greater of (i) $2,000,000 and (ii) to the extent Borrower
has incurred Permitted Priority Debt, the minimum cash balance, if any, required
of Borrower by Borrower’s Permitted Priority Debt creditors.

SECTION 11

EVENTS OF DEFAULT

11.01 Events of Default. Each of the following events shall constitute an “Event
of Default”:

 

62



--------------------------------------------------------------------------------

(a) Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Obligor shall fail to pay any Obligation (other than an amount referred
to in Section 11.01(a)) when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall: (i) prove to have been
incorrect when made or deemed made to the extent that such representation or
warranty contains any materiality or Material Adverse Effect qualifier; or
(ii) prove to have been incorrect in any material respect when made or deemed
made to the extent that such representation or warranty does not otherwise
contain any materiality or Material Adverse Effect qualifier;

(d) any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Section 8.02, 8.03 (with respect to the Borrower’s
existence), 8.11, 8.12, 8.14, 9 or 10;

(e) except as otherwise set forth in Section 10.02, any Obligor shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 11.01(a), (b) or (d)) or any
other Loan Document and such failure shall continue unremedied for a period of
20 or more days after written notice thereof from the Lenders is received by a
Responsible Officer of Borrower;

(f) Borrower or any of its Subsidiaries shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace or cure period as originally provided by the
terms of such Indebtedness;

(g) (i) any material breach of, or “event of default” or similar event by any
Obligor under, any Material Agreement, (ii) any material breach of, or “event of
default” or similar event under, the documentation governing the Existing Term
Loan Obligations or any other Material Indebtedness shall occur, or (iii) any
event or condition occurs (A) that results in the Existing Term Loan Obligations
or any other Material Indebtedness becoming due prior to its scheduled maturity
or (B) that enables or permits (with or without the giving of notice, the lapse
of time or both) the holder or holders of the Existing Term Loan Obligations or
any other such Material Indebtedness or any trustee or agent on its or their
behalf to cause the Existing Term Loan Obligations or any other such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
Section 11.01(g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing the
Existing Term Loan Obligations or any other such Material Indebtedness.

 

63



--------------------------------------------------------------------------------

(h) any Obligor:

(i) becomes insolvent, or generally does not or becomes unable to pay its debts
or meet its liabilities as the same become due, or admits in writing its
inability to pay its debts generally, or declares any general moratorium on its
indebtedness, or proposes a compromise or arrangement or deed of company
arrangement between it and any class of its creditors;

(ii) commits an act of bankruptcy or makes an assignment of its property for the
general benefit of its creditors or makes a proposal (or files a notice of its
intention to do so);

(iii) institutes any proceeding seeking to adjudicate it an insolvent, or
seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief, under any federal, provincial or foreign Law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors or at common law or in equity, or files an answer admitting the material
allegations of a petition filed against it in any such proceeding;

(iv) applies for the appointment of, or the taking of possession by, a receiver,
interim receiver, receiver/manager, sequestrator, conservator, custodian,
administrator, trustee, liquidator, voluntary administrator, receiver and
manager or other similar official for it or any substantial part of its
property; or

(v) takes any action, corporate or otherwise, to approve, effect, consent to or
authorize any of the actions described in this Section 11.01(h) or in
Section 11.01(i), or otherwise acts in furtherance thereof or fails to act in a
timely and appropriate manner in defense thereof;

(i) any petition is filed, application made or other proceeding instituted
against or in respect of Borrower or any Subsidiary:

(i) seeking to adjudicate it an insolvent;

(ii) seeking a receiving order against it;

(iii) seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), deed of company arrangement or
composition of it or its debts or any other relief under any federal, provincial
or foreign law now or hereafter in effect relating to bankruptcy, winding-up,
insolvency, reorganization, receivership, plans of arrangement or relief or
protection of debtors or at common law or in equity; or

(iv) seeking the entry of an order for relief or the appointment of, or the
taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator,
voluntary administrator, receiver and manager or

 

64



--------------------------------------------------------------------------------

other similar official for it or any substantial part of its property, and such
petition, application or proceeding continues undismissed, or unstayed and in
effect, for a period of thirty (30) days after the institution thereof; provided
that if an order, decree or judgment is granted or entered (whether or not
entered or subject to appeal) against Borrower or such Subsidiary thereunder in
the interim, such grace period will cease to apply; provided further that if
Borrower or such Subsidiary files an answer admitting the material allegations
of a petition filed against it in any such proceeding, such grace period will
cease to apply;

(j) any other event occurs which, under the laws of any applicable jurisdiction,
has an effect equivalent to any of the events referred to in either of
Section 11.01(h) or (i);

(k) one or more judgments for the payment of money shall be rendered against any
Obligor or any combination thereof in an aggregate amount in excess of
(i) $500,000 (or the Equivalent Amount in other currencies) and the same shall
remain undischarged for a period of 45 consecutive days, or (ii) $5,000,000 (or
the Equivalent Amount in other currencies) and the same shall remain
undischarged for a period of 60 consecutive days, in either case, during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Obligor to
enforce any such judgment;

(l) a Material Adverse Change shall have occurred;

(m) (i) the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien on the collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein) in favor of the Lenders, free and
clear of all other Liens (other than Permitted Liens), (ii) except for
expiration in accordance with its terms, any of the Security Documents or any
Guarantee of any of the Obligations (including that contained in Section 13)
shall for whatever reason be terminated or cease to be in full force and effect,
(ii) the enforceability of any of the Security Documents or any Guarantee of any
of the Obligations (including that contained in Section 13) shall be contested
by any Obligor;

(n) any injunction, whether temporary or permanent, shall be rendered against
any Obligor that prevents the Obligors from selling or manufacturing the Product
or its commercially available successors, or any of their other material and
commercially available products in the United States or Europe for more than 45
consecutive calendar days.

11.02 Remedies. Upon the occurrence of any Event of Default, then, and in every
such event (other than an Event of Default described in Section 11.01(h), (i) or
(j)), and at any time thereafter during the continuance of such event, Majority
Lenders may, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations, shall become due and payable immediately (in the case of the
Loans, at the Redemption Price therefor), without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Obligor; and

 

65



--------------------------------------------------------------------------------

in case of any an Event of Default described in Section 11.01(h), (i) or (j),
the Commitment shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations, shall automatically become due and payable immediately (in the case
of the Loans, at the Redemption Price therefor), without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Obligor.

SECTION 12

MISCELLANEOUS

12.01 No Waiver. No failure on the part of the Lenders to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

12.02 Notices. All notices, requests, instructions, directions and other
communications provided for herein (including any modifications of, or waivers,
requests or consents under, this Agreement) shall be given or made in writing
(including by telecopy) delivered, if to Borrower, another Obligor or the
Lenders, to its address specified on the signature pages hereto or its Guarantee
Assumption Agreement, as the case may be, or at such other address as shall be
designated by such party in a notice to the other parties. Except as otherwise
provided in this Agreement, all such communications shall be deemed to have been
duly given upon receipt of a legible copy thereof, in each case given or
addressed as aforesaid. All such communications provided for herein by telecopy
shall be confirmed in writing promptly after the delivery of such communication
(it being understood that non-receipt of written confirmation of such
communication shall not invalidate such communication). Notices, documents,
certificates and other deliverables to the Lenders by any Obligor may be made
solely to the Control Agent and the Control Agent shall promptly deliver such
notices, documents, certificates and other deliverables to the other Lenders
hereunder.

12.03 Expenses, Indemnification, Etc.

(a) Expenses. Borrower agrees to pay or reimburse (i) the Lenders for all of
their reasonable out of pocket costs and expenses (including the reasonable
out-of-pocket fees and expenses of Morrison & Foerster LLP, special counsel to
the Lenders, and any sales, goods and services or other similar taxes applicable
thereto, and printing, reproduction, document delivery, communication and travel
costs) in connection with (x) the negotiation, preparation, execution and
delivery of this Agreement, the amendment and restatement of the Existing Term
Loan Agreement, and the other Loan Documents and the making of the Loans
(exclusive of post-closing costs), (y) post-closing costs and (z) the
negotiation or preparation of any modification, supplement or waiver of any of
the terms of this Agreement or any of the other Loan Documents (whether or not
consummated) and (ii) the Lenders for all of their out of pocket costs and
expenses (including the fees and expenses of legal counsel) in connection with
any enforcement or collection proceedings resulting from the occurrence of an
Event of Default; provided, however, that the Borrower shall not be required to
pay or reimburse any amounts pursuant to Section 12.03(a)(i)(x) in excess of the
Expense Cap (inclusive of all out of pocket costs and

 

66



--------------------------------------------------------------------------------

expenses in connection with the negotiation, preparation, execution and delivery
of the amendment and restatement of the Existing Term Loan Agreement and the
making of the loans thereunder); provided further that, so long as the Loans are
consummated on the Closing Date, then such fees shall be credited from the fees
paid by the Borrower pursuant to Section 2.03. Notwithstanding any other
provision herein, the Borrower will not be required to pay or reimburse the
Lenders for any expenses that the Lenders may incur in connection with any
amendment to this Agreement made solely because the Borrower has ceased to
qualify as a “Small Business” within the meaning of the SBIC Act, and the
regulations promulgated thereunder (including part 107 and 121 of Title 13 of
the United States Code of Federal Regulations), including any expenses
associated with the transfer of PIOP’s commitment to a new Lender.

(b) Indemnification. Borrower hereby indemnifies the Lenders, their Affiliates,
and their respective directors, officers, employees, attorneys, agents, advisors
and controlling parties (each, an “Indemnified Party”) from and against, and
agrees to hold them harmless against, any and all Claims or Losses of any kind
(including reasonable fees and disbursements of counsel), joint or several, that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby or thereby or any
use made or proposed to be made with the proceeds of the Loans, whether or not
such investigation, litigation or proceeding is brought by Borrower, any of its
shareholders or creditors, an Indemnified Party or any other Person, or an
Indemnified Party is otherwise a party thereto, and whether or not any of the
conditions precedent set forth in Section 6 are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such Claim or Loss is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. No Obligor shall assert any claim
against any Indemnified Party, on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or otherwise relating to
this Agreement or any of the other Loan Documents or any of the transactions
contemplated hereby or thereby or the actual or proposed use of the proceeds of
the Loans. Borrower, its Subsidiaries and Affiliates and their respective
directors, officers, employees, attorneys, agents, advisors and controlling
parties are each sometimes referred to in this Agreement as a “Borrower Party.”
No Lender shall assert any claim against any Borrower Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the transactions contemplated hereby or thereby or the actual or proposed
use of the proceeds of the Loans.

12.04 Amendments, Etc. Except as otherwise expressly provided in this Agreement,
any provision of this Agreement may be modified or supplemented only by an
instrument in writing signed by the Borrower and the Lenders. Any consent,
approval, (including without limitation any approval of or authorization for any
amendment to any of the Loan Documents), instruction or other expression of the
Lenders under any of the Loan Documents may be obtained by an instrument in
writing signed in one or more counterparts by Majority Lenders; provided
however, that the consent of all of the Lenders shall be required to:

 

67



--------------------------------------------------------------------------------

(i) amend, modify, discharge, terminate or waive any of the terms of this
Agreement if such amendment, modification, discharge, termination or waiver
would increase the amount of the Loans, reduce the fees payable hereunder,
reduce interest rates or other amounts payable with respect to the Loans, extend
any date fixed for payment of principal, interest or other amounts payable
relating to the Loans or extend the repayment dates of the Loans;

(ii) amend the provisions of Section 6;

(iii) amend, modify, discharge, terminate or waive any Security Document if the
effect is to release a material part of the Collateral subject thereto otherwise
than pursuant to the terms hereof or thereof; or

(iv) amend this Section 12.04.

Notwithstanding anything to the contrary herein, a Defaulting Lender shall not
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

12.05 Successors and Assigns.

(a) General. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Lenders. Any of the Lenders may assign or otherwise transfer any of their rights
or obligations hereunder to an assignee in accordance with the provisions of
Section 12.05(b), (ii) by way of participation in accordance with the provisions
of Section 12.05(e) subject to the limitations of Section 12.05(f) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 12.05(g). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.05(e) and, to the extent expressly contemplated hereby,
the Indemnified Parties) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Assignments by Lenders. Any of the Lenders may at any time assign to one or
more Eligible Transferees all or a portion of their rights and obligations under
this Agreement (including all or a portion of the Commitment and the Loans at
the time owing to it); provided, however, that no such assignment shall be made
to Borrower, an Affiliate of Borrower, or any employees or directors of Borrower
at any time. Subject to the recording thereof by the Lenders pursuant to
Sections 12.05(c) and 12.05(d), from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and

 

68



--------------------------------------------------------------------------------

obligations of the Lenders under this Agreement, and correspondingly the
assigning Lender shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of a Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 5 and
Section 12.03. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.05(b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
12.05(e).

(c) Amendments to Loan Documents. Each of the Lenders and the Obligors agrees to
enter into such amendments to the Loan Documents, and such additional Security
Documents and other instruments and agreements, in each case in form and
substance reasonably acceptable to the Lenders and the Obligors, as shall
reasonably be necessary to implement and give effect to any assignment made
under this Section 12.05.

(d) Register. The Lenders, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices, which shall be the office of the
Control Agent, a register for the recordation of the name and address of any
assignee of the Lenders and the Commitment and outstanding principal amount of
the Loans owing thereto (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and Borrower may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as the “Lender”
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower, at any
reasonable time and from time to time upon reasonable prior notice.

(e) Participations. Any of the Lenders may at any time, without the consent of,
or notice to, Borrower, sell participations to any Person (other than a natural
person or Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower shall continue to deal solely and directly with the
Lenders in connection therewith.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest. Subject to Section 12.05(f), Borrower agrees that each Participant
shall be entitled to the benefits of Section 5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 12.05(b). To the extent permitted by law, each Participant also shall be

 

69



--------------------------------------------------------------------------------

entitled to the benefits of Section 4.04(a) as though it were the Lender.

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 5.01 or 5.05 than a Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.

(g) Certain Pledges. The Lenders may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement and any other
Loan Document to secure obligations of the Lenders, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release the Lenders from any of their
obligations hereunder or substitute any such pledgee or assignee for the Lenders
as a party hereto.

12.06 Survival. The obligations of Borrower under Sections 5.01, 5.03, 5.05,
12.03, 12.05, 12.09, 12.10, 12.11, 12.12, 12.13, 12.14 and Section 13 (solely to
the extent guaranteeing any of the obligations under the foregoing Sections)
shall survive the repayment of the Loans and the termination of the Commitment
and, in the case of the Lenders’ assignment of any interest in the Commitment or
the Loans hereunder, shall survive, in the case of any event or circumstance
that occurred prior to the effective date of such assignment, the making of such
assignment, notwithstanding that the Lenders may cease to be “Lenders”
hereunder. In addition, each representation and warranty made, or deemed to be
made by a notice of the Loans, herein or pursuant hereto shall survive the
making of such representation and warranty.

12.07 Captions. The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

12.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

12.09 Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

12.10 Jurisdiction, Service of Process and Venue.

(a) Submission to Jurisdiction. Each Obligor agrees that any suit, action or
proceeding with respect to this Agreement or any other Loan Document to which it
is a party or any judgment entered by any court in respect thereof may be
brought initially in the federal or state courts in Houston, Texas or in the
courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 12.10(a) is for the benefit of the
Lenders only and, as a result, no Lender shall be prevented from taking
proceedings in any other courts with

 

70



--------------------------------------------------------------------------------

jurisdiction. To the extent allowed by applicable Laws, the Lenders may take
concurrent proceedings in any number of jurisdictions.

(b) Alternative Process. Nothing herein shall in any way be deemed to limit the
ability of the Lenders to serve any such process or summonses in any other
manner permitted by applicable law.

(c) Waiver of Venue, Etc. Each Obligor irrevocably waives to the fullest extent
permitted by law any objection that it may now or hereafter have to the laying
of the venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document and hereby further irrevocably waives
to the fullest extent permitted by law any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
A final judgment (in respect of which time for all appeals has elapsed) in any
such suit, action or proceeding shall be conclusive and may be enforced in any
court to the jurisdiction of which such Obligor is or may be subject, by suit
upon judgment.

12.11 Waiver of Jury Trial. EACH OBLIGOR AND EACH LENDER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

12.12 Waiver of Immunity. To the extent that any Obligor may be or become
entitled to claim for itself or its Property or revenues any immunity on the
ground of sovereignty or the like from suit, court jurisdiction, attachment
prior to judgment, attachment in aid of execution of a judgment or execution of
a judgment, and to the extent that in any such jurisdiction there may be
attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

12.13 Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. EACH OBLIGOR
ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY ACTION
HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY STATEMENT,
REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING, WHETHER WRITTEN
OR ORAL, OF OR WITH THE LENDERS OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

12.14 Severability. If any provision hereof is found by a court to be invalid or
unenforceable, to the fullest extent permitted by applicable law the parties
agree that such invalidity or unenforceability shall not impair the validity or
enforceability of any other provision hereof.

 

71



--------------------------------------------------------------------------------

12.15 No Fiduciary Relationship. Borrower acknowledges that the Lenders have no
fiduciary relationship with, or fiduciary duty to, Borrower arising out of or in
connection with this Agreement or the other Loan Documents, and the relationship
between the Lenders and the Borrower are solely that of creditor and debtor.
This Agreement and the other Loan Documents do not create a joint venture among
the parties.

12.16 Confidentiality. The Lenders agree to maintain the confidentiality of the
Confidential Information (as defined in the Non-Disclosure Agreement (defined
below)) in accordance with the terms of that certain non-disclosure agreement
dated October 31, 2012 among Borrower and Capital Royalty, L.P (the
“Non-Disclosure Agreement”).

Any new Lender that becomes party to this Agreement hereby agrees to be bound by
the terms of the Non-Disclosure Agreement. The parties to this Agreement shall
prepare a mutually agreeable press release announcing the completion of this
transaction on the Closing Date.

12.17 USA PATRIOT Act. The Lenders hereby notify the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), they are required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender to
identify Borrower in accordance with the Act.

12.18 Maximum Rate of Interest. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (in each case, the “Maximum Rate”). If the Lenders
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans, and not to the payment
of interest, or, if the excessive interest exceeds such unpaid principal, the
amount exceeding the unpaid balance shall be refunded to the applicable Obligor.
In determining whether the interest contracted for, charged, or received by the
Lenders exceeds the Maximum Rate, the Lenders may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the contemplated term of
the Indebtedness and other obligations of any Obligor hereunder, or (d) allocate
interest between portions of such Indebtedness and other obligations under the
Loan Documents to the end that no such portion shall bear interest at a rate
greater than that permitted by applicable Law.

12.19 Real Property Security Waivers.

(A) Borrower acknowledges that all or any portion of the Obligations may now or
hereafter be secured by a Lien or Liens upon real property evidenced by certain
documents including, without limitation, deeds of trust and assignments of
rents. Lenders may, pursuant to the terms of said real property security
documents and applicable law, foreclose under all or any portion of one or more
of said Liens by means of judicial or nonjudicial sale or sales. Borrower agrees
that Lenders may exercise whatever rights and remedies they may have with
respect to said real property security, all without affecting the liability of
Borrower hereunder, except to the extent Lenders realize payment by such action
or proceeding. Except as

 

72



--------------------------------------------------------------------------------

provided under applicable law, no election to proceed in one form of action or
against any party, or on any obligation shall constitute a waiver of Lenders’
rights to proceed in any other form of action or against Borrower or any other
Person, or diminish the liability of Borrower, or affect the right of Lenders to
proceed against Borrower for any deficiency, except to the extent Lenders
realize payment by such action, notwithstanding the effect of such action upon
Borrower’s rights of subrogation, reimbursement or indemnity, if any, against
Borrower or any other Person.

(B) To the extent permitted under applicable law, Borrower hereby waives any
rights and defenses that are or may become available to Borrower by reason of
Sections 2787 to 2855, inclusive, of the California Civil Code.

(C) To the extent permitted under applicable law, Borrower hereby waives all
rights and defenses that Borrower may have because the Obligations are or may be
secured by real property. This means, among other things:

(1) Lenders may collect from Borrower without first foreclosing on any real or
personal property collateral pledged by any other Obligor;

(2) If Lenders foreclose on any real property collateral pledged by Borrower:

i. The amount of the Loan may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

ii. Lenders may collect from Borrower even if Lender, by foreclosing on the real
property collateral, has destroyed any right Borrower may have to collect from
any other Obligor.

To the extent permitted under applicable law, this is an unconditional and
irrevocable waiver of any rights and defenses Borrower may have because the
Obligations hereunder are or may be secured by real property. These rights and
defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure.

(D) To the extent permitted under applicable law, Borrower waives all rights and
defenses arising out of an election of remedies by Lenders, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed Borrower’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise.

(E) Waiver of Marshaling. Without limiting the foregoing in any way, each
Obligor hereby irrevocably waives and releases, to the extent permitted by Law,
any and all rights it may have at any time (whether arising directly or
indirectly, by operation of law, contract or otherwise) to require the
marshaling of any assets of any Obligor, which right of marshaling might
otherwise arise from any payments made or obligations performed.

 

73



--------------------------------------------------------------------------------

SECTION 13

GUARANTEE

13.01 The Guarantee. The Subsidiary Guarantors hereby jointly and severally
guarantee to the Lenders and their successors and assigns the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest on the Loans and all fees and other amounts from time
to time owing to the Lenders by Borrower under this Agreement or under any other
Loan Document and by any other Obligor under any of the Loan Documents, in each
case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). The Subsidiary
Guarantors hereby further jointly and severally agree that if Borrower shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Subsidiary Guarantors will
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

13.02 Obligations Unconditional. The obligations of the Subsidiary Guarantors
under Section 13.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of Borrower under this Agreement or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 13.02 that the obligations of the Subsidiary Guarantors hereunder shall
be absolute and unconditional, joint and several, under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Subsidiary Guarantors hereunder, which shall remain
absolute and unconditional as described above:

(a) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(d) any lien or security interest granted to, or in favor of, the Lenders as
security for any of the Guaranteed Obligations shall fail to be perfected.

 

74



--------------------------------------------------------------------------------

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Lenders exhaust any right, power or remedy or proceed against Borrower under
this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

13.03 Reinstatement. The obligations of the Subsidiary Guarantors under this
Section 13 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and the Subsidiary Guarantors jointly and
severally agree that they will indemnify the Lenders on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Lenders in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.

13.04 Subrogation. The Subsidiary Guarantors hereby jointly and severally agree
that until the payment and satisfaction in full of all Guaranteed Obligations
and the expiration and termination of the Commitment of the Lenders under this
Agreement they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 13.01, whether by subrogation
or otherwise, against Borrower or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

13.05 Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Lenders, the obligations of Borrower
under this Agreement and under the other Loan Documents may be declared to be
forthwith due and payable as provided in Section 11 (and shall be deemed to have
become automatically due and payable in the circumstances provided in
Section 11) for purposes of Section 13.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 13.01.

13.06 Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 13 constitutes an instrument for
the payment of money, and consents and agrees that the Lender, at its sole
option, in the event of a dispute by such Subsidiary Guarantor in the payment of
any moneys due hereunder, shall have the right to proceed by motion for summary
judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R § 3213.

13.07 Continuing Guarantee. The guarantee in this Section 13 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

13.08 Rights of Contribution. The Subsidiary Guarantors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as

 

75



--------------------------------------------------------------------------------

defined below) by reason of the payment by such Subsidiary Guarantor of any
Guaranteed Obligations, each other Subsidiary Guarantor shall, on demand of such
Excess Funding Guarantor (but subject to the next sentence), pay to such Excess
Funding Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata Share
(as defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Subsidiary Guarantor to any Excess Funding Guarantor
under this Section 13.08 shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Subsidiary Guarantor under
the other provisions of this Section 13 and such Excess Funding Guarantor shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations.

For purposes of this Section 13.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Subsidiary Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of the Borrower and
the Subsidiary Guarantors hereunder and under the other Loan Documents) of all
of the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the Closing Date, as of the Closing Date,
and (B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

13.09 General Limitation on Guarantee Obligations. In any action or proceeding
involving any provincial, territorial or state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Subsidiary Guarantor under
Section 13.01 would otherwise, taking into account the provisions of
Section 13.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 13.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, the Lenders or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

76



--------------------------------------------------------------------------------

13.10 Additional Waivers.

(a) To the extent permitted under applicable law, each Subsidiary Guarantor
hereby waives any rights and defenses that are or may become available to
Subsidiary Guarantor by reason of Sections 2787 to 2855, inclusive, of the
California Civil Code.

(b) To the extent permitted under applicable law, each Subsidiary Guarantor
hereby waives all rights and defenses that Subsidiary Guarantor may have because
the Obligations are or may be secured by real property. This means, among other
things:

(i) Lenders may collect from any Subsidiary Guarantor without first foreclosing
on any real or personal property collateral pledged by Borrower;

(ii) If Lenders foreclose on any real property collateral pledged by Borrower:

(A) The amount of the Loan may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

(B) Lenders may collect from each Subsidiary Guarantor even if Lenders, by
foreclosing on the real property collateral, has destroyed any right such
Subsidiary Guarantor may have to collect from Borrower.

To the extent permitted under applicable law, this is an unconditional and
irrevocable waiver of any rights and defenses each Subsidiary Guarantor may have
because the Obligations are or may be secured by real property. These rights and
defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure.

(c) To the extent permitted under applicable law, each Subsidiary Guarantor
waives all rights and defenses arising out of an election of remedies by
Lenders, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
such Subsidiary Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the California Code of Civil
Procedure or otherwise.

(d) To the extent permitted under applicable law, each Subsidiary Guarantor
hereby waives any right or defense it may have at law or equity, including
California Code of Civil Procedure Section 580a, to a fair market value hearing
or action to determine a deficiency judgment after a foreclosure.

[Signature Pages Follow]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER: TANDEM DIABETES CARE, INC. By  

/S/ Kim Blickenstaff

  Name: Kim Blickenstaff   Title: President and Chief Executive Officer Address
for Notices: 11045 Roselle Street San Diego, CA 92121 Attn: Chief Executive
Officer Tel.: 858-366-6876 Fax: 858-202-6707 Email:
kblickenstaff@tandemdiabetes.com

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

LENDERS: CAPITAL ROYALTY PARTNERS II L.P.   By CAPITAL ROYALTY PARTNERS II GP
L.P., its General Partner     By CAPITAL ROYALTY PARTNERS II GP LLC, its General
Partner     By  

/S/ Charles Tate

      Name: Charles Tate       Title: Sole Member Address for Notices: 1000 Main
Street, Suite 2500 Houston, TX 77002 Attn:     General Counsel Tel.:    
713.209.7350 Fax:     713.209.7351 Email:     adorenbaum@capitalroyalty.com
CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” L.P.   By CAPITAL ROYALTY
PARTNERS II—PARALLEL FUND “A” GP L.P., its General Partner     By CAPITAL
ROYALTY PARTNERS II – PARALLEL FUND “A” GP LLC, its General Partner _     By  

/S/ Charles Tate

      Name: Charles Tate       Title: Sole Member Address for Notices: 1000 Main
Street, Suite 2500 Houston, TX 77002 Attn:     General Counsel Tel.:    
713.209.7350 Fax:     713.209.7351 Email:     adorenbaum@capitalroyalty.com

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

PARALLEL INVESTMENT OPPORTUNITIES PARTNERS II L.P.   By PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II GP L.P., its General Partner     By PARALLEL
INVESTMENT OPPORTUNITIES PARTNERS II GP LLC, its General Partner     By  

/S/ Charles Tate

      Name: Charles Tate       Title: Sole Member Address for Notices: 1000 Main
Street, Suite 2500 Houston, TX 77002 Attn:     General Counsel Tel.:    
713.209.7350 Fax:     713.209.7351 Email:     adorenbaum@capitalroyalty.com
CAPITAL ROYALTY PARTNERS II (CAYMAN) L.P.   By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP L.P., its General Partner     By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LLC, its General Partner     By  

/S/ Charles Tate

    Name: Charles Tate     Title: Sole Member     WITNESS:     Name: Address for
Notices: 1000 Main Street, Suite 2500 Houston, TX 77002 Attn:     General
Counsel Tel.:     713.209.7350 Fax:     713.209.7351 Email:    
adorenbaum@capitalroyalty.com

 

[Signature Page to Term Loan Agreement]



--------------------------------------------------------------------------------

Schedule 1

to Term Loan Agreement

COMMITMENTS

 

Lender

   Commitment      Proportionate
Share  

Capital Royalty Partners II L.P.

   $ 7,100,179.10         23.67 % 

Capital Royalty Partners II – Parallel Fund “A” L.P.

   $ 10,390,678.71         34.64 % 

Parallel Investment Opportunities Partners II L.P.

   $ 10,000,000.00         33.33 % 

Capital Royalty Partners II

(Cayman) L.P.

   $ 2,509,142.19         8.36 % 

TOTAL

   $ 30,000,000         100 % 



--------------------------------------------------------------------------------

Schedule 7.03

to Term Loan Agreement

GOVERNMENTAL AND OTHER APPROVALS; NO CONFLICTS

1. Amended and Restated Loan and Security Agreement, dated January 14, 2013, by
and between Borrower and Silicon Valley Bank, as may be amended from time to
time.



--------------------------------------------------------------------------------

Schedule 7.05(b)

to Term Loan Agreement

CERTAIN INTELLECTUAL PROPERTY

Schedule 7.05(b)(i)(A)

See attached docket reports

Schedule 7.05(b)(i)(B)

See attached docket reports

Schedule 7.05(b)(i)(C)

See attached docket reports

Schedule 7.05(b)(ii)(E)

Borrower believes that certain of the Obligor Intellectual Property to which
Borrower obtained title pursuant to the “Confidential Intellectual Property
Agreement” by and between Borrower and Smiths Medical ASD, Inc. dated July 10,
2012 may be infringed, violated, misappropriated or otherwise used by one or
more Persons that compete with Borrower. Borrower is analyzing such Obligor
Intellectual Property.

Schedule 7.05(b)(iii)(A)

Borrower believes that all or most of the Patents to which Borrower obtained
title pursuant to the “Confidential Intellectual Property Agreement” by and
between Borrower and Smiths Medical ASD, Inc. dated July 10, 2012 are valid and
enforceable; however, Borrower is analyzing certain of these Patents.



--------------------------------------------------------------------------------

Schedule 7.05(c)

to Term Loan Agreement

MATERIAL INTELLECTUAL PROPERTY

 

Docket Number

  

Title

  

Series No. /

Filing Date

 

Patent No. /
Issue Date

4574.03US01

United States of America

   Infusion System with Disposable Cartridge Having Pressure Venting and
Pressure Feedback   

10/086,641

02/28/2002

 

US 6,852,104

02/8/2005

[***]    [***]    [***]

4574.16US02

United States of America

   Methods and Devices for Determination of Flow Reservoir Volume   

12/714,299

02/26/2010

 

US 8,573,027

11/05/2013

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***]

4574.25US05

United States of America

   Infusion Pump System With Disposable Cartridge Having Pressure Venting and
Pressure Feedback   

12/846,733

07/29/2010

 

US 8,641,671

02/04/2014

[***]    [***]    [***]

4574.25US07

United States of America

   Infusion Pump System With Disposable Cartridge Having Pressure Venting and
Pressure Feedback   

13/270,160

10/10/2011

 

US 8,287,495

10/16/2012

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

4574.25US08

United States of America

   Infusion Pump System With Disposable Cartridge Having Pressure Venting and
Pressure Feedback   

13/271,156

10/11/2011

 

US 8,298,184

10/30/2012

4574.25EP

Europe

   Infusion Pump System With Disposable Cartridge Having Pressure Venting and
Pressure Feedback   

10805076.6

07/29/2010

 

EP 2459251

03/12/2014

(DE, FR, GB)

[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]   
[***] [***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***]
[***]    [***]    [***] [***]    [***]    [***] [***]    [***]    [***] [***]   
[***]    [***]

4576.23US01

United States of America

 

(in-licensed)

   Insulin Pump Having Missed Meal Bolus Alarm   

10/087,460

02/28/2002

 

US 6,744,350

06/01/2004

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

4576.25US02

United States of America

 

(in-licensed)

   Insulin Pump Having Missed Meal Bolus Alarm   

13/481,050

05/25/2012

 

US 8,690,856

04/08/2014

[***]    [***]    [***] [***]    [***]    [***]

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

Schedule 7.06

to Term Loan Agreement

CERTAIN LITIGATION

[***]

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

Schedule 7.08

to Term Loan Agreement

TAXES

None



--------------------------------------------------------------------------------

Schedule 7.12

to Term Loan Agreement

INFORMATION REGARDING SUBSIDIARIES

None



--------------------------------------------------------------------------------

Schedule 7.13(b)-1

to Term Loan Agreement

EXISTING INDEBTEDNESS OF BORROWER AND ITS SUBSIDIARIES

1. The Borrower is currently a party to the Amended and Restated Loan and
Security Agreement, dated January 14, 2013, by and between Borrower and Silicon
Valley Bank, as may be amended from time to time. No amounts are current
outstanding under this loan.



--------------------------------------------------------------------------------

Schedule 7.13(b)-2

to Term Loan Agreement

LIENS GRANTED BY THE OBLIGORS

1. The Borrower has granted certain Liens to Silicon Valley Bank pursuant to the
Amended and Restated Loan and Security Agreement, dated January 14, 2013, by and
between Borrower and Silicon Valley Bank, as may be amended from time to time.

2. State of Mississippi State Tax Lien – $2,026.

3. State of South Carolina State Tax Lien – $1,225.



--------------------------------------------------------------------------------

Schedule 7.14

to Term Loan Agreement

MATERIAL AGREEMENTS OF EACH OBLIGOR

1. Lease Agreement, dated March 7, 2012, as amended through November 7, 2013, by
and between Borrower and ARE-11025/11075 Roselle Street, LLC.

2. Lease Agreement, dated November 5, 2013, by and between Borrower and
ARE-11025/11075 Roselle Street, LLC.

3. Confidential Intellectual Property Agreement, dated July 10, 2012, by and
between Borrower and Smiths Medical ASD, Inc.

4. Amended and Restated Development and Commercialization Agreement, dated
January 4, 2013, by and between Borrower and DexCom, Inc.

5. Research, Development and Commercialization Agreement, dated January 2, 2013,
by and between Borrower and JDRF.



--------------------------------------------------------------------------------

Schedule 7.15

to Term Loan Agreement

PERMITTED RESTRICTIVE AGREEMENTS

1. Amended and Restated Loan and Security Agreement, dated January 14, 2013, by
and between Borrower and Silicon Valley Bank, as may be amended from time to
time.



--------------------------------------------------------------------------------

Schedule 7.16

to Term Loan Agreement

REAL PROPERTY OWNED OR LEASED BY BORROWER AND SUBSIDIARIES

1. Lease Agreement, dated March 7, 2012, as amended through November 7, 2013, by
and between Borrower and ARE-11025/11075 Roselle Street, LLC.

2. Lease Agreement, dated November 5, 2013, by and between Borrower and
ARE-11025/11075 Roselle Street, LLC.



--------------------------------------------------------------------------------

Schedule 7.17

to Term Loan Agreement

PENSION MATTERS

1. Tandem Diabetes Care, Inc. 401(k) Plan

2. Tandem Diabetes Care, Inc. Employee Handbook

3. Tandem Diabetes Care, Inc. Travel and Expense Policies

4. Tandem Diabetes Care, Inc. 2014 Cash Bonus Plan



--------------------------------------------------------------------------------

Schedule 8.15(a)

to Term Loan Agreement

JURISDICTIONS FOR FOREIGN INTELLECTUAL PROPERTY FILINGS

1. Australia

2. Canada

3. China

4. Europe: rights in various European countries through the European Patent
Organisation (for Patents) and the European Union (via the Community Trade Mark
system for Trademarks).

5. India

6. Japan

7. Korea

8. Member states of the World Intellectual Property Organisation per
international applications for Patents filed via the Patent Cooperation treaty
(PCT).



--------------------------------------------------------------------------------

Schedule 9.05

to Term Loan Agreement

EXISTING INVESTMENTS

1. Silicon Valley Bank Asset Management Account, where current total investment
as of March 21, 2014 is $46,040,312.95. Funds are currently invested in
Permitted Cash Equivalent Investments.

2. Capital Advisors Group Asset Management Account, where current total
investment as of March 21, 2014 is $48,012,133.10. Funds are currently invested
in Permitted Cash Equivalent Investments.



--------------------------------------------------------------------------------

Schedule 9.10

to Term Loan Agreement

TRANSACTIONS WITH AFFILIATES

1. Third Amended and Restated Investors’ Rights Agreement dated August 30, 2012,
by and among the Borrower and certain stockholders of Borrower named there.



--------------------------------------------------------------------------------

Schedule 9.14

to Term Loan Agreement

PERMITTED SALES AND LEASEBACKS

None



--------------------------------------------------------------------------------

Exhibit A

to Term Loan Agreement

FORM OF GUARANTEE ASSUMPTION AGREEMENT

GUARANTEE ASSUMPTION AGREEMENT dated as of [DATE] by [NAME OF ADDITIONAL
SUBSIDIARY GUARANTOR], a             [corporation][limited liability company]
(the “Additional Subsidiary Guarantor”), in favor of Capital Royalty Partners II
L.P., Capital Royalty Partners II – Parallel Fund “A” L.P., Parallel Investment
Opportunities Partners II L.P., Capital Royalty Partners II (Cayman) L.P. and
other parties from time to time party thereto as lenders (the “Lenders”) under
that certain Term Loan Agreement, dated as of April 4, 2014 (as amended,
restated, supplemented or otherwise modified, renewed, refinanced or replaced,
the “Loan Agreement”), among Tandem Diabetes Care, Inc., a Delaware corporation
(“Borrower”), the lenders party thereto and the Subsidiary Guarantors party
thereto.

Pursuant to Section 8.12(a) of the Loan Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Loan Agreement, and a “Grantor” for all purposes of the Security Agreement.
Without limiting the foregoing, the Additional Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, guarantees to the
Lenders and their successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations (as defined in Section 13.01 of the Loan Agreement) in the same
manner and to the same extent as is provided in Section 13 of the Loan
Agreement. In addition, as of the date hereof, the Additional Subsidiary
Guarantor hereby makes the representations and warranties set forth in Sections
7.01, 7.02, 7.03, 7.05(a), 7.06(a), 7.06(b), 7.07, 7.08 and 7.18 of the Loan
Agreement, and in Section 2 of the Security Agreement, with respect to itself
and its obligations under this Agreement and the other Loan Documents, as if
each reference in such Sections to the Loan Documents included reference to this
Agreement, such representations and warranties to be made as of the date hereof.

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 8.12(a) of the Loan Agreement to the Lenders.

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

[ADDITIONAL SUBSIDIARY GUARANTOR] By  

 

  Name:   Title:

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

to Term Loan Agreement

FORM OF NOTICE OF BORROWING

 

Date :   [            ]

 

To: Capital Royalty Partners II L.P. and the other Lenders

     1000 Main Street, Suite 2500

     Houston, TX 77002

     Attn: General Counsel

Re: Borrowing under Term Loan Agreement

Ladies and Gentlemen:

The undersigned, Tandem Diabetes Care, Inc., a Delaware corporation
(“Borrower”), refers to the Term Loan Agreement, dated as of April 4, 2014 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), among Borrower, Capital Royalty Partners II
L.P., Capital Royalty Partners II – Parallel Fund “A” L.P., Parallel Investment
Opportunities Partners II L.P., Capital Royalty Partners II (Cayman) L.P. and
other parties from time to time party thereto as lenders (“Lenders”), and the
subsidiary guarantors from time to time party thereto. The terms defined in the
Loan Agreement are herein used as therein defined.

Borrower hereby gives you notice irrevocably, pursuant to Section 2.02 of the
Loan Agreement, of the borrowing of the Loan specified herein:

 

  1. The proposed Borrowing Date is [            ].

 

  2. The amount of the proposed Borrowing is $[            ].

 

  3. The payment instructions with respect to the funds to be made available to
the Borrower are as follows:

Bank name: [            ]

Bank Address: [            ]

Routing Number: [            ]

Account Number: [            ]

Swift Code: [            ]

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Loan,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

Exhibit B-1



--------------------------------------------------------------------------------

a) the representations and warranties made by the Borrower in Section 7 [(other
than Section 7.20)]1 of the Loan Agreement shall be true on and as of the
Borrowing Date and immediately after giving effect to the application of the
proceeds of the Borrowing with the same force and effect as if made on and as of
such date except that the representation regarding representations and
warranties that refer to a specific earlier date shall be that they were true on
such earlier date;

b) on and as of the Borrowing Date, there shall have occurred no Material
Adverse Change since [            ]; and

c) no Default exists or would result from such proposed borrowing.

 

1  Insert parenthesis if Borrower is no longer a “Small Business” at the timing
of the Borrowing of the term loan.

 

Exhibit B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Notice of Borrowing to be duly
executed and delivered as of the day and year first above written.

 

BORROWER: TANDEM DIABETES CARE, INC. By  

 

  Name:   Title:

 

Exhibit B-3



--------------------------------------------------------------------------------

Exhibit C-1

to Term Loan Agreement

FORM OF TERM LOAN NOTE

U.S. $[            ]                                          
                                         
                                         
                                                                  [DATE]

FOR VALUE RECEIVED, the undersigned, Tandem Diabetes Care, Inc., a Delaware
corporation (“Borrower”), hereby promises to pay to [Capital Royalty Partners II
L.P./Capital Royalty Partners II – Parallel Fund “A” L.P./Parallel Investment
Opportunities Partners II L.P./Capital Royalty Partners II (Cayman) L.P.] or its
assigns (the “Lender”) at the Lender’s principal office in 1000 Main Street
Suite 2500, Houston, TX 77002, in immediately available funds, the aggregate
principal sum set forth above, or, if less, the aggregate unpaid principal
amount of all Loans made by the Lender pursuant to Section 2.01 of the Term Loan
Agreement, dated as of April 4, 2014 (as amended, restated, supplemented or
otherwise modified, renewed, refinanced or replaced, the “Loan Agreement”),
among the Borrower, the Lender, the other lenders party thereto and the
Subsidiary Guarantors party thereto, on the date or dates specified in the Loan
Agreement, together with interest on the principal amount of such Loans from
time to time outstanding thereunder at the rates, and payable in the manner and
on the dates, specified in the Loan Agreement.

This Note is a Note issued pursuant to the terms of Section 2.04 of the Loan
Agreement, and this Note and the holder hereof are entitled to all the benefits
and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION; PROVIDED THAT SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY.

THIS NOTE IS SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, DATED AS OF
JANUARY 14, 2013, AMONG CAPITAL ROYALTY PARTNERS II L.P., CAPITAL ROYALTY
PARTNERS II – PARALLEL FUND “A” L.P., AND SILICON VALLEY BANK, AS AMENDED,
RESTATED OR MODIFIED FROM TIME TO TIME.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder, other than notices provided for in the Loan Documents. The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in such particular or
any subsequent instance.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AGREEMENT.

 

Exhibit C-1



--------------------------------------------------------------------------------

TANDEM DIABETES CARE, INC. By       Name:   Title:

 

Exhibit C-1



--------------------------------------------------------------------------------

Exhibit C-2

to Term Loan Agreement

FORM OF PIK LOAN NOTE

U.S. $[            ]                                          
                                         
                                         
                                                              [DATE]

FOR VALUE RECEIVED, the undersigned, Tandem Diabetes Care, Inc. (“Borrower”),
hereby promises to pay to [Capital Royalty Partners II L.P./Capital Royalty
Partners II – Parallel Fund “A” L.P./Parallel Investment Opportunities Partners
II L.P./Capital Royalty Partners II (Cayman) L.P.] or its assigns (the “Lender”)
at the Lender’s principal office in1000 Main Street Suite 2500, Houston, TX
77002, in immediately available funds, the aggregate principal sum set forth
above, or, if less, the aggregate unpaid principal amount of all PIK Loans made
by the Lender pursuant to Section 3.02(d) of the Term Loan Agreement, dated as
of April 4, 2014 (as amended, restated, supplemented or otherwise modified,
renewed, refinanced or replaced, the “Loan Agreement”), among the Borrower, the
Lender, the other lenders party thereto and the Subsidiary Guarantors party
thereto, on the date or dates specified in the Loan Agreement, together with
interest on the principal amount of such PIK Loans from time to time outstanding
thereunder at the rates, and payable in the manner and on the dates, specified
in the Loan Agreement.

This Note is a Note issued pursuant to the terms of Section 3.02(d) of the Loan
Agreement, and this Note and the holder hereof are entitled to all the benefits
and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement.

The Lender may supplement this Note by attaching to this Note a schedule (the
“Note Schedule”) to evidence additional PIK Loans made by the Lender to Borrower
following the date first above written. The Lender may endorse thereon the date
such additional PIK Loan is made and the principal amount of such additional PIK
Loan when made. Such Note Schedule shall form part of this Note and all
references to this Note shall mean this Note, as supplemented by such Note
Schedule.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION; PROVIDED THAT SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY.

THIS NOTE IS SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, DATED AS OF
JANUARY 14, 2013, AMONG CAPITAL ROYALTY PARTNERS II L.P., CAPITAL ROYALTY
PARTNERS II – PARALLEL FUND “A” L.P., AND SILICON VALLEY BANK, AS AMENDED,
RESTATED OR MODIFIED FROM TIME TO TIME.

 

Exhibit C-2



--------------------------------------------------------------------------------

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, THIS NOTE IS BEING
ISSUED WITH ORIGINAL ISSUE DISCOUNT; PLEASE CONTACT [NAME OF CFO OR TAX DIRECTOR
OF ISSUER], [TITLE], [ADDRESS], TELEPHONE: [TEL #] TO OBTAIN INFORMATION
REGARDING THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT AND THE YIELD
TO MATURITY.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder, other than notices provided for in the Loan Documents. The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in such particular or
any subsequent instance.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AGREEMENT.

 

TANDEM DIABETES CARE, INC. By  

 

  Name:   Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

PIK NOTE SCHEDULE

This Note Schedule supplements that certain Note issued by Borrower to [Capital
Royalty Partners II L.P./Capital Royalty Partners II – Parallel Fund “A”
L.P./Parallel Investment Opportunities Partners II L.P./Capital Royalty Partners
II (Cayman) L.P.]2 or its assigns on [DATE].

 

Date of additional PIK Loan

  

Amount of additional PIK Loan made

  

Notation made by3

                       

 

2  Delete as appropriate for each Note.

3  Insert name of party making notation (e.g. Borrower or Lender).

 

Exhibit C-2



--------------------------------------------------------------------------------

Exhibit D

to Term Loan Agreement

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

Reference is made to the Term Loan Agreement, dated as of April 4, 2014 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Tandem Diabetes Care, Inc., a Delaware
corporation (“Borrower”), Capital Royalty Partners II L.P., Capital Royalty
Partners II – Parallel Fund “A” L.P., Parallel Investment Opportunities Partners
II L.P., Capital Royalty Partners II (Cayman) L.P. and other parties from time
to time party thereto as lenders (“Lenders”), and the subsidiary guarantors from
time to time party thereto. [            ] (the “Foreign Lender”) is providing
this certificate pursuant to Section 5.05(e)(ii)(B) of the Loan Agreement. The
Foreign Lender hereby represents and warrants that:

1. The Foreign Lender is the sole record owner of the Loans as well as any
obligations evidenced by any Note(s) in respect of which it is providing this
certificate;

2. The Foreign Lender’s direct or indirect partners/members are the sole
beneficial owners of the Loans as well as any obligations evidenced by any
Note(s) in respect of which it is providing this certificate;

3. Neither the Foreign Lender nor its direct or indirect partners/members is a
“bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Foreign Lender further
represents and warrants that:

(a) neither the Foreign Lender nor its direct or indirect partners/members is
subject to regulatory or other legal requirements as a bank in any jurisdiction;
and

(b) neither the Foreign Lender nor its direct or indirect partners/members has
been treated as a bank for purposes of any tax, securities law or other filing
or submission made to any Governmental Authority, any application made to a
rating agency or qualification for any exemption from tax, securities law or
other legal requirements;

3. Neither the Foreign Lender nor its direct or indirect partners/members is a
10-percent shareholder of Borrower within the meaning of Section 881(c)(3)(B) of
the Code; and

4. Neither the Foreign Lender nor its direct or indirect partners/members is a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code.

[Signature follows]

 

Exhibit D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

[NAME OF NON-U.S. LENDER] By  

 

  Name:   Title: Date:  

 

 

Exhibit D-2



--------------------------------------------------------------------------------

Exhibit E

to Term Loan Agreement

FORM OF COMPLIANCE CERTIFICATE

[DATE]

This certificate is delivered pursuant to Section 8.01(c) of, and in connection
with the consummation of the transactions contemplated in, the Term Loan
Agreement, dated as of April 4, 2014 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among Tandem Diabetes Care, Inc., a Delaware corporation (“Borrower”), Capital
Royalty Partners II L.P., Capital Royalty Partners II – Parallel Fund “A” L.P.,
Parallel Investment Opportunities Partners II L.P., Capital Royalty Partners II
(Cayman) L.P. and other parties from time to time party thereto as lenders
(“Lenders”), and the subsidiary guarantors from time to time party thereto.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Loan Agreement.

The undersigned, a duly authorized Responsible Officer of Borrower having the
name and title set forth below under his signature, hereby certifies, on behalf
of the Borrower for the benefit of the Lenders and pursuant to Section 8.01(c)
of the Loan Agreement that such Responsible Officer of the Borrower is familiar
with the Loan Agreement and that, in accordance with each of the following
sections of the Loan Agreement, each of the following is true on the date
hereof, both before and after giving effect to any Loan to be made on or before
the date hereof:

In accordance with Section 8.01[(a)/(b)] of the Loan Agreement, attached hereto
as Annex A are the financial statements for the [fiscal quarter/fiscal year]
ended [            ] required to be delivered pursuant to Section 8.01[(a)/(b)]
of the Loan Agreement. Such financial statements fairly present in all material
respects the consolidated financial position, results of operations and cash
flow of the Borrower and its Subsidiaries as at the dates indicated therein and
for the periods indicated therein in accordance with GAAP [(subject to the
absence of footnote disclosure and normal year-end audit adjustments)]4 [without
qualification as to the scope of the audit.]5

Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in Section 10 of the Loan Agreement.

No Default is continuing as of the date hereof[, except as provided for on Annex
C attached hereto, with respect to each of which Borrower proposes to take the
actions set forth on Annex C].

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.

 

4  Insert language in brackets only for quarterly certifications.

5  Insert language in brackets only for annual certifications.

 

Exhibit E-1



--------------------------------------------------------------------------------

TANDEM DIABETES CARE, INC. By  

 

  Name:   Title:

 

Exhibit E-2



--------------------------------------------------------------------------------

Annex A to Compliance Certificate

FINANCIAL STATEMENTS

[see attached]

 

Exhibit E-3



--------------------------------------------------------------------------------

Annex B to Compliance Certificate

CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE

 

I.    Section 10.01(a)(i)-(vi): Minimum Revenue    A.    Revenue received during
the twelve month period beginning on January 1, 2014:    $__________    Test
Period: January 1, 2014 to December 31, 2014       Is line I.A equal to or
greater than $30,000,000?    Yes: In compliance; No: Not in compliance B.   
Revenue received during the twelve month period beginning on January 1, 2015:   
$__________    Test Period: January 1, 2015 to December 31, 2015       Is line
I.B equal to or greater than $50,000,000?    Yes: In compliance; No: Not in
compliance C.    Revenue received during the twelve month period beginning on
January 1, 2016:    $__________    Test Period: January 1, 2016 to December 31,
2016       Is line I.C equal to or greater than $65,000,000?    Yes: In
compliance; No: Not in compliance D.    Revenue received during the twelve month
period beginning on January 1, 2017:    $__________    Test Period: January 1,
2017 to December 31, 2017       Is line I.D equal to or greater than
$80,000,000?    Yes: In compliance; No: Not in compliance E.    Revenue received
during the twelve month period beginning on January 1, 2018:    $__________   
Test Period: January 1, 2018 to December 31, 2018       Is line I.D equal to or
greater than $95,000,000?    Yes: In compliance; No: Not in compliance F.   
Revenue received during the twelve month period beginning on January 1, 201    
   $__________    Test Period: January 1, 201     to December 31, 201          
Is line I.E equal to or greater than $95,000,000?    Yes: In compliance; No: Not
in compliance

 

II    Section 10.03: Minimum Cash    A.    Amount of unencumbered cash and
Permitted Cash Equivalent Investments (which for greater certainty shall not
include any undrawn credit lines), in each case, to the extent held in an
account over which the Lenders have a first priority perfected security
interest:    $__________ B.    The greater of:    $__________   

(1)    $2,000,000 and

     

(2)    to the extent Borrower has incurred Permitted Priority

  

 

Exhibit E-4



--------------------------------------------------------------------------------

  

Debt, the minimum cash balance required of Borrower by Borrower’s Permitted
Priority Debt creditors

      Is Line IIA equal to or greater than Line IIB?:    Yes: In compliance;
No: Not in compliance

 

Exhibit E-5